Exhibit 10.1

 

EXECUTION VERSION

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (this “Agreement”) is made and entered into
as of April 25, 2018, by and among (i) HCR ManorCare, Inc., a Delaware
corporation (the “Debtor”), (ii) Carlyle MC Partners, L.P., a Delaware limited
partnership, Carlyle Partners V-A MC, L.P., a Delaware limited partnership,
Carlyle Partners V MC, L.P., a Delaware limited partnership, CP V Coinvestment
A, L.P., a Delaware limited partnership, and CP V Coinvestment B, L.P., a
Delaware limited partnership (collectively, the “Majority Holders”), ProMedica
Health System, Inc., an Ohio non-profit corporation (“ProMedica” or the
“Alternative Plan Sponsor”), and MC Operations Investments, LLC (the “QCP
Holder,” together with ProMedica and the Majority Holders, the “Supporting
Parties,” and together with the Debtor, the “Parties”).

 

RECITALS

 

WHEREAS, the Parties have engaged in arm’s length, good faith discussions
regarding a restructuring of the Debtor and certain of its subsidiaries (the
“Restructuring”);

 

WHEREAS, on the date hereof, the Debtor, ProMedica, Quality Care
Properties, Inc. (“QCP”), and certain other parties, have entered into an
Alternative Plan Sponsor Agreement (the “Alternative PSA”), which, among other
things, contemplates the acquisition by a subsidiary of the Alternative Plan
Sponsor of 100% of the equity of the reorganized Debtor through the attached
First Amended Chapter 11 Plan of Reorganization for HCR ManorCare, Inc. (the
“Plan”; capitalized terms not otherwise defined in this Agreement shall have the
meaning given to such terms in the Alternative PSA); and

 

WHEREAS, the Supporting Parties intend to support the Restructuring and the Plan
upon the terms and conditions set forth herein:

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the conditional promises and mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.                                      Representations and Warranties

 

a.                                      Representations and Warranties of the
Debtor. The Debtor represents and warrants to the Supporting Parties that, as of
the date hereof:

 

i.                                          It has all requisite power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its obligations under, this Agreement.

 

ii.                                       The execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary action on its part.

 

iii.                                    Subject to the provisions of sections
1125 and 1126 of the Bankruptcy Code, and except as set forth herein, this
Agreement is the legally valid and binding obligation of it, enforceable against
it in accordance with its terms, except as enforcement may be limited by
applicable laws relating

 

--------------------------------------------------------------------------------


 

to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

b.                                      Representations and Warranties of the
Supporting Parties. Each Supporting Party represents and warrants to the Debtor
and to each other Supporting Party that, as of the date hereof:

 

i.                                          (A) Such Supporting Party is the
sole record and beneficial owner of the shares of common stock of the Debtor set
forth on its signature page hereto (“Debtor Shares”), (B) the Debtor Shares of
such Supporting Party constitute the percentage of all shares of common stock of
the Debtor set forth on such signature pages hereto, and (C) such Supporting
Party has full power and authority to bind and act on behalf of, vote and
consent to matters concerning such shares and to dispose of, exchange, assign
and transfer such shares.

 

ii.                                       Such Supporting Party has made no
prior assignment, sale, participation, grant, conveyance or other transfer of,
and has not entered into any other agreement to assign, sell, participate,
grant, convey or otherwise transfer, in whole or in part, any portion of its
right, title or interest in any of its Debtor Shares that conflict with the
representations and warranties of such Supporting Party herein or would render
such Supporting Party otherwise unable to comply with this Agreement and perform
its obligations hereunder.

 

iii.                                    This Agreement is the legally valid and
binding obligation of each such Supporting Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to bankruptcy or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

2.                                      Covenants of the Majority Holders

 

Subject to the terms and conditions hereof and for so long as this Agreement has
not been terminated in accordance with its terms, each Majority Holder,
severally (and not jointly), agrees to, and to cause its direct and indirect
subsidiaries, and its and their directors, officers, employees, agents and other
representatives, to:

 

a.                                      Support of Plan. Support, and take all
reasonable action necessary or reasonably requested by the Debtor to support and
facilitate, the solicitation, confirmation and consummation of the Plan and the
transactions contemplated by the Plan;

 

b.                                      Vote for Plan. (i) Vote all Equity
Interests, Claims and other instruments carrying voting rights held or
controlled, directly or indirectly, by such Majority Holder to accept the Plan
(and any amendments, waivers, or consents required in connection with the Plan
that are recommended or requested by the Debtor); (ii) timely deliver its duly
executed and completed ballot promptly following the commencement of the
solicitation of acceptances of the Plan, and (iii) not withdraw, change, or
revoke (or cause to be withdrawn, changed, or revoked) its vote with respect to
the Plan

 

2

--------------------------------------------------------------------------------


 

c.                                       No Competing Plans. Other than for the
Plan, not pursue, propose or support, or encourage the pursuit, proposal or
support of, any chapter 11 plan or other restructuring or reorganization for, or
the liquidation of, the Debtor (directly or indirectly);

 

d.                                      No Actions Against Plan. (i) Not take
any action that would reasonably be expected to prevent, interfere with, delay
or impede the solicitation of votes in connection with the Plan or the
confirmation or consummation of the Plan, and (ii) not object to or otherwise
commence, or encourage, join in or support any other person to commence, any
proceeding or other analogous action opposing the Plan; and

 

e.                                       Tax Matters. Not file any federal or
state tax return, or any amendment to such a return, claiming any deduction for
worthlessness of its Debtor Shares.

 

3.                                      Covenants of the QCP Holder

 

Subject to the terms and conditions hereof and for so long as this Agreement has
not been terminated in accordance with its terms, the QCP Holder agrees to, and
to cause its direct and indirect subsidiaries and affiliates to:

 

a.                                      support, and take all reasonable actions
necessary or reasonably requested by the Debtor to facilitate the solicitation,
confirmation and consummation of the Plan and the transactions contemplated by
the Plan, including, without limitation, voting in favor of the Plan;

 

b.                                      not take any other action, directly or
indirectly, that could prevent, interfere with, delay or impede the solicitation
of votes in connection with the Plan or the confirmation or consummation of the
Plan;

 

c.                                       not object to or otherwise commence, or
encourage any other person to commence, any proceeding or take any action
opposing the Plan or Disclosure Statement; and

 

d.                                      not file any federal or state tax
return, or any amendment to such a return, claiming any deduction for
worthlessness of its Debtor Shares.

 

4.                                      Information about the Majority Holders

 

Subject to the terms and conditions hereof and for so long as this Agreement has
not been terminated in accordance with its terms, each Majority Holder,
severally (and not jointly), agrees to:

 

a.                                      use its reasonable best efforts to
provide such information requested by the Alternative Plan Sponsor, QCP or the
Debtor as is necessary regarding such Majority Holder for the Alternative Plan
Sponsor, QCP, the Debtor and their affiliates to make or obtain any filings,
notices, consents, registrations, approvals, permits or authorizations
(including those with respect to state licensing required to operate the
Debtor’s businesses) in connection with the Plan or the transactions
contemplated thereby; and

 

3

--------------------------------------------------------------------------------


 

b.                                      upon the reasonable request of the
Debtor, QCP or the Alternative Plan Sponsor, use its reasonable best efforts to
provide such information concerning such Majority Holder in connection with any
filings, notices, consents, registrations, approvals, permits or authorizations
(including those with respect to state licensing required to operate the
Debtor’s businesses) in connection with the Plan or the transactions
contemplated thereby.

 

5.                                      Transfer of Shares

 

Each Supporting Party agrees that, so long as this Agreement has not been
terminated in accordance with its terms, it shall not directly or indirectly
sell, pledge, hypothecate or otherwise transfer or dispose of or grant, issue or
sell any option, right to acquire, voting, participation or other interest in
any Debtor Shares (each a “Transfer”), unless the transferee thereof, prior to
such Transfer, agrees in writing for the benefit of the Parties to become
subject to the terms and conditions of this Agreement as a “Supporting Party”
and to be bound by this Agreement by executing the joinder attached hereto as
Exhibit B (the “Joinder Agreement”), and delivering an executed copy thereof,
within two (2) business days of such execution, to the Debtor, in which event
(i) the transferee shall be deemed to be a Supporting Party hereunder and
(ii) the transferor shall be deemed to relinquish its rights and be released
from its obligations under this Agreement to the extent of such transferred
rights and obligations. Each Supporting Party agrees that any Transfer that does
not comply with the foregoing shall be deemed void ab initio, and the Debtor and
each other Supporting Party shall have the right to avoid such Transfer. This
Agreement shall in no way be construed to preclude any shareholder from
acquiring additional shares; provided that any such additional shares shall,
upon acquisition, automatically be deemed to be subject to all the terms of this
Agreement.

 

6.                                      ProMedica Support

 

ProMedica shall, and shall cause each of its Subsidiaries to, (i) support, and
take all reasonable actions necessary or reasonably requested by the Debtor to
facilitate, the solicitation, confirmation and consummation of the Plan and the
transactions contemplated by the Plan; (ii) not take any other action, directly
or indirectly, that could prevent, interfere with, delay or impede the
solicitation of votes in connection with the Plan or the confirmation or
consummation of the Plan; (iii) not object to or otherwise commence any
proceeding or take any action opposing the Plan or Disclosure Statement; and
(iv) otherwise use its reasonable best efforts to assist the Debtor in obtaining
entry of the Confirmation Order by the Bankruptcy Court within the deadline set
forth in Section 3.3(c) of the Alternative Plan Sponsor Agreement.

 

7.                                      Additional Supporting Parties

 

A shareholder that is not a Supporting Party as of the date of this Agreement
will become a Party to this Agreement as a Supporting Party on the date that it
agrees in writing, for the benefit of the Parties, to become subject to the
terms and conditions of this Agreement as a “Supporting Party” and to be bound
by this Agreement by executing the Joinder Agreement and delivering an executed
copy thereof, within two (2) business days of such execution, to the

 

4

--------------------------------------------------------------------------------


 

Debtor. Upon such delivery, such Supporting Party shall immediately thereafter
send a copy of such Joinder Agreement to all other Supporting Parties.

 

8.                                      Termination

 

This Agreement and all obligations of the Parties hereunder shall immediately
terminate and be of no further force and effect as follows:

 

a.                                      upon the Effective Date of the Plan; and

 

b.                                      upon the termination of the Alternative
PSA and the Original PSA.

 

Upon termination of this Agreement in accordance with its terms, this Agreement
shall forthwith become void and of no further force or effect, each Party shall
be released from its commitments, undertakings and agreements under or related
to this Agreement, and there shall be no liability or obligation on the part of
any Party.

 

9.                                      No Monetary Liability.

 

Notwithstanding anything to the contrary contained in this Agreement or provided
for under any applicable law, no Party shall be liable to any other person,
either in contract or in tort, for any money damages relating to any breach of
this Agreement.

 

10.                               Specific Performance

 

It is understood and agreed by the Parties that money damages would not be a
sufficient or appropriate remedy for any breach of this Agreement by any Party
and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach. Each Party
agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.

 

11.                               Entire Agreement; Prior Negotiations

 

This Agreement, including all exhibits attached hereto, constitutes the entire
agreement of the Parties and supersedes all prior negotiations and documents
reflecting such prior negotiations between and among the Parties (and their
respective advisors) with respect to the subject matter of this Agreement.

 

12.                               Amendments

 

Except as otherwise provided herein, this Agreement may not be modified, amended
or supplemented without prior written agreement signed by the Debtor, each
Supporting Party and the Alternative Plan Sponsor.

 

13.                               Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware. By its execution and delivery of this
Agreement, each of the parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in either a state or federal court of
competent jurisdiction

 

5

--------------------------------------------------------------------------------


 

in the State of Delaware. By execution and delivery of this Agreement, each of
the parties hereto hereby irrevocably accepts and submits itself to the
nonexclusive jurisdiction of each such court, generally and unconditionally,
with respect to any such action, suit or proceeding. Notwithstanding the
foregoing, each of the parties hereto hereby agrees that, while the Bankruptcy
Case is pending, the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement.

 

14.                               Effectiveness

 

This Agreement shall become effective and binding upon each Party upon the
execution and delivery of this Agreement by such Party.

 

15.                               No Solicitation

 

Notwithstanding anything to the contrary, this Agreement is not and shall not be
deemed to be (a) a solicitation of consents to the Plan or (b) an offer for the
issuance, purchase, sale exchange, hypothecation or other transfer of securities
or a solicitation of an offer to purchase or otherwise acquire securities for
purposes of the Securities Act of 1933 and the Securities Exchange Act of 1934,
each as amended.

 

16.                               Third-Party Beneficiary

 

This Agreement is intended for the benefit of the parties hereto and no other
person shall have any rights hereunder; provided, however, that QCP shall be an
express third party beneficiary of this Agreement, entitled to enforce this
Agreement against the Parties as if it were itself a party hereto.

 

17.                               Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this agreement may be delivered by
electronic mail (in “.pdf” or “.tif” format), facsimile or otherwise, which
shall be deemed to be an original for the purposes of this Agreement.

 

18.                               [Intentionally Omitted]

 

19.                               No Waiver of Participation and Preservation of
Rights

 

Except as provided in this Agreement, nothing herein is intended to, does or
shall be deemed in any manner to waive, limit, impair or restrict the ability of
any Party to protect and preserve its rights, remedies and interests, including,
but not limited to, claims against the Debtor, liens or security interests it
may have in any assets of the Debtor, or its rights to participate fully in the
Bankruptcy Case. Without limiting the foregoing sentence in any way, if this
Agreement is terminated in accordance with its terms for any reason, the Parties
each fully reserve any and all of their respective rights, remedies and
interests.

 

20.                               Notices

 

All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following

 

6

--------------------------------------------------------------------------------


 

addresses and facsimile numbers (or at such other addresses or facsimile numbers
as shall be specified by like notice):

 

If to the Debtor, to counsel at the following address:

 

Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attention: Larry Nyhan

Email: lnyhan@sidley.com

 

If to the Alternative Plan Sponsor to counsel at the following address:

 

Shumaker, Loop & Kendrick, LLP

1000 Jackson Street

Toledo, OH 43604

Attention: James I Rothschild

David Coyle

Email: jrothschild@slk-law.com dcoyle@slk-law.com

 

If to the Majority Holders, to counsel at the following address:

 

Latham & Watkins LLP

555 Eleventh Street, NW, Suite 1000

Washington, D.C. 20004-1304

Attention:           Daniel T. Lennon

Roger G. Schwartz

J. Cory Tull

Email:            daniel.lennon@lw.com

roger.schwartz@lw.com

cory.tull@lw.com

 

If to the QCP Holder, to counsel at the following address:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Adam O. Emmerich and Scott K. Charles

Email: aoemmerich@wlrk.com skcharles@wlrk.com

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers or other agents, solely
in their respective capacity as officers or other agents of the undersigned and
not in any other capacity, as of the date first set forth above.

 

 

HCR MANORCARE, INC.

 

 

 

 

 

 

By:

/s/ John R. Castellano

 

 

Name:

John R. Castellano

 

 

Title:

Chief Restructuring Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CARLYLE MC PARTNERS, L.P.

 

 

 

By: TC Group V, L.P., its general partner

 

 

 

By: TC Group V, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Jeremy Anderson

 

 

Name: Jeremy Anderson

 

 

Title:   Authorized Signatory

 

 

 

 

Debtor Shares:

6,908,455

 

 

 

 

Debtor Shares Percentage:

15.377%

 

 

 

 

 

CARLYLE PARTNERS V-A MC, L.P.

 

 

 

By: TC Group V, L.P., its general partner

 

 

 

By: TC Group V, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Jeremy Anderson

 

 

Name: Jeremy Anderson

 

 

Title:   Authorized Signatory

 

 

 

 

Debtor Shares:

527,141

 

 

 

 

Debtor Shares Percentage:

1.173%

 

 

 

 

 

CARLYLE PARTNERS V MC, L.P.

 

 

 

By: TC Group V, L.P., its general partner

 

 

 

By: TC Group V, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Jeremy Anderson

 

 

Name: Jeremy Anderson

 

 

Title:   Authorized Signatory

 

 

 

 

Debtor Shares:

26,089,114

 

 

 

 

Debtor Shares Percentage:

58.072%

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CP V COINVESTMENT A, L.P.

 

 

 

By: TC Group V, L.P., its general partner

 

 

 

By: TC Group V, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Jeremy Anderson

 

 

Name: Jeremy Anderson

 

 

Title:   Authorized Signatory

 

 

 

 

Debtor Shares:

1,015,490

 

 

 

 

Debtor Shares Percentage:

2.260%

 

 

 

 

 

CP V COINVESTMENT B, L.P.

 

 

 

By: TC Group V, L.P., its general partner

 

 

 

By: TC Group V, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Jeremy Anderson

 

 

Name: Jeremy Anderson

 

 

Title:   Authorized Signatory

 

 

 

 

Debtor Shares:

129,357

 

 

 

 

Debtor Shares Percentage:

0.288%

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

PROMEDICA HEALTH SYSTEM, INC.

 

 

 

 

 

By:

/s/ Randy Oostra

 

 

 

 

 

 

Name:

Randy Oostra

 

 

Title:

President & CEO

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

MC OPERATIONS INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

/s/ C. Marc Richards

 

 

 

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

 

Debtor Shares:

4,232,244

 

 

 

 

Debtor Shares Percentage:

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Plan

 

--------------------------------------------------------------------------------


 

IN THE UNITED STATES BANKRUPTCY COURT

 

FOR THE DISTRICT OF DELAWARE

 

 

 

 

In re:

 

Chapter 11

 

 

 

HCR MANORCARE, INC.,(1)

 

Case No. 18-10467 (KG)

 

 

 

Debtor.

 

 

 

FIRST AMENDED CHAPTER 11 PLAN OF

REORGANIZATION FOR HCR MANORCARE, INC.

 

SIDLEY AUSTIN LLP

 

YOUNG CONAWAY STARGATT & TAYLOR, LLP

Larry J. Nyhan

 

Robert S. Brady (No. 2847)

Dennis M. Twomey

 

Edmon L. Morton (No. 3856)

William A. Evanoff

 

Justin H. Rucki (No. 5304)

Allison Ross Stromberg

 

Tara C. Pakrouh (No. 6192)

Matthew E. Linder

 

Rodney Square

One South Dearborn Street

 

1000 North King Street

Chicago, Illinois 60603

 

Wilmington, Delaware 19801

Facsimile: (312) 853-7036

 

Facsimile: (302) 571-1253

 

Attorneys for the Debtor and Debtor in Possession

 

Dated: April 25, 2018

 

--------------------------------------------------------------------------------

(1) The last four digits of the Debtor’s federal tax identification number are
9231. The mailing address for the Debtor is 333 N. Summit St., Toledo, OH 43604.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I: DEFINED TERMS AND RULES OF INTERPRETATION

1

 

 

 

ARTICLE II: TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY TAX CLAIMS

12

 

 

 

 

 

2.1.

Administrative Expense Claims

12

 

2.2.

Priority Tax Claims

13

 

2.3.

Post-Effective Date Fees and Expenses

13

 

 

 

 

ARTICLE III: CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

13

 

 

 

 

 

3.1.

Summary of Classification and Treatment of Classified Claims and Interests

13

 

3.2.

Classification and Treatment of Claims Against and Interests in the Debtor

14

 

3.3.

Intercompany Claims

18

 

3.4.

Unimpaired Claims

19

 

 

 

 

ARTICLE IV: ACCEPTANCE OR REJECTION OF THE PLAN

20

 

 

 

 

 

4.1.

Impaired Classes of Claims Entitled to Vote on this Plan

20

 

4.2.

Acceptance by an Impaired Class of Claims and Interests

20

 

4.3.

Presumed Acceptance by Unimpaired Classes

20

 

4.4.

Presumed Rejection by Certain Impaired Classes

20

 

4.5.

Confirmability of this Plan and Reservation of Rights

20

 

 

 

 

ARTICLE V: MEANS FOR IMPLEMENTATION OF THE PLAN

20

 

 

 

 

 

5.1.

Alternative Transaction

 

 

5.2.

Original Transaction

21

 

5.3.

Operations Between the Confirmation Date and Effective Date

21

 

5.4.

Sources of Cash Consideration for Plan Distributions

21

 

5.5.

New Common Stock

21

 

5.6.

Section 1145 Exemption

21

 

5.7.

Master Lease Amendment

22

 

5.8.

Release of Guaranty

22

 

5.9.

Corporate Governance, Directors, Officers and Corporate Action

22

 

5.10.

Continued Corporate Existence and Vesting of Assets in the Reorganized Debtor

23

 

5.11.

Cancellation of Liens

23

 

5.12.

Preservation of Rights of Action and Settlement of Ordinary Litigation Claims

23

 

5.13.

Registration of New Common Stock

23

 

5.14.

Additional Transactions Authorized Under this Plan

24

 

--------------------------------------------------------------------------------


 

 

5.15.

Comprehensive Settlement of Claims and Controversies

24

 

5.16.

Tax Election

24

 

 

 

 

ARTICLE VI: TREATMENT OF EXECUTORY CONTRACTS AND INSURANCE POLICIES

24

 

 

 

 

 

6.1.

Assumption or Rejection of Executory Contracts

24

 

6.2.

No Cure Obligations

25

 

6.3.

Insurance Policies and Agreements

25

 

6.4.

Postpetition Contracts and Leases

25

 

6.5.

Modifications, Amendments, Supplements, Restatements or Other Agreements

25

 

 

 

 

ARTICLE VII: PROVISIONS GOVERNING DISTRIBUTIONS

25

 

 

 

 

 

7.1.

Distributions on Account of Claims Allowed as of the Effective Date

25

 

7.2.

Distributions on Account of Claims that Become Allowed after the Effective Date

26

 

7.3.

Distributions by Reorganized Debtor

26

 

7.4.

Means of Cash Payment

26

 

7.5.

Withholding and Reporting Requirements

26

 

7.6.

Compliance Matters

26

 

7.7.

Setoff and Recoupment

26

 

7.8.

Reinstated Claims

27

 

7.9.

Undeliverable or Non-Negotiated Distributions

27

 

7.10.

Claims Paid by Third Parties

27

 

 

 

ARTICLE VIII: CONFIRMATION AND CONSUMMATION OF THE PLAN

27

 

 

 

 

 

8.1.

Conditions to Effective Date of Plan Implementing the Alternative Transaction

27

 

8.2.

Conditions to Effective Date of Plan Implementing the Original Transaction

28

 

8.3.

Waiver of Conditions

28

 

8.4.

Vacatur of Confirmation Order

29

 

8.5.

Notice of Effective Date

29

 

 

 

ARTICLE IX: EFFECT OF PLAN CONFIRMATION

29

 

 

 

 

 

9.1.

Binding Effect

29

 

9.2.

Discharge

29

 

9.3.

Releases by the Debtor

30

 

9.4.

Releases by Certain Holders of Claims

31

 

9.5.

Exculpation

31

 

9.6.

Injunctions Related to Exculpation and Releases

32

 

9.7.

Survival of Indemnification and Exculpation Obligations

33

 

9.8.

Term of Bankruptcy Injunction or Stays

33

 

ii

--------------------------------------------------------------------------------


 

 

9.9.

Liability to Governmental Units

33

 

9.10.

Receivership Complaint

34

 

 

 

 

ARTICLE X: RETENTION OF JURISDICTION

34

 

 

 

 

 

10.1.

Retention of Jurisdiction

34

 

 

 

 

ARTICLE XI: MISCELLANEOUS PROVISIONS

36

 

 

 

 

 

11.1.

Post-Effective Date Retention of Professionals

36

 

11.2.

Effectuating Documents and Further Transactions

36

 

11.3.

Exemption from Transfer Taxes

36

 

11.4.

Payment of Statutory Fees

37

 

11.5.

Amendment or Modification of this Plan

37

 

11.6.

Severability of Plan Provisions

37

 

11.7.

Successors and Assigns

37

 

11.8.

Non-Consummation

38

 

11.9.

Notice

38

 

11.10.

Governing Law

38

 

11.11.

Tax Reporting and Compliance

39

 

11.12.

Exhibits

39

 

11.13.

Filing of Additional Documents

39

 

11.14.

Plan Documents

39

 

11.15.

Reservation of Rights

39

 

iii

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS

 

Exhibit A

 

Alternative Master Lease Term Sheet

 

 

 

Exhibit B

 

Alternative Plan Sponsor Agreement

 

 

 

Exhibit C

 

Original Master Lease Amendment

 

 

 

Exhibit D

 

Original Plan Sponsor Agreement

 

 

 

Exhibit E

 

Directors and Officers of Reorganized Debtor — Alternative Transaction

 

 

 

Exhibit F

 

Directors and Officers of Reorganized Debtor — Original Transaction

 

 

 

Exhibit G

 

Certificate of Incorporation of Reorganized Debtor — Original Transaction

 

 

 

Exhibit H

 

By-Laws of Reorganized Debtor — Original Transaction

 

iv

--------------------------------------------------------------------------------


 

INTRODUCTION

 

HCR ManorCare, Inc. (the “Debtor”) hereby proposes the following first amended
plan of reorganization for the Debtor’s reorganization case under Chapter 11 of
the Bankruptcy Code for the resolution of the outstanding Claims against and
Interests in the Debtor. Capitalized terms used but not defined in this
paragraph have the meanings assigned to them in Article I. The classification
and treatment of Claims against and Interests in the Debtor are set forth in
Article II and Article III. The Debtor is the proponent of this Plan within the
meaning of section 1129 of the Bankruptcy Code. Reference is made to the
Disclosure Statement, distributed contemporaneously herewith, for a discussion
of the Debtor’s history, business, properties and operations, projections for
those operations, risk factors, a summary and analysis of this Plan, and related
matters.

 

ARTICLE I:

DEFINED TERMS AND RULES OF INTERPRETATION

 

A.                                    Defined Terms. As used in this Plan,
capitalized terms shall have the meanings set forth in this Article I. Any term
that is not otherwise defined herein, but that is used in the Bankruptcy Code or
the Bankruptcy Rules, shall have the meaning given to that term in the
Bankruptcy Code or the Bankruptcy Rules, as applicable.

 

1.1                               Administrative Expense Claim means a Claim for
costs and expenses of administration of the Chapter 11 Case arising after the
Petition Date and prior to the Effective Date under sections 328, 330, 363,
364(c)(1), 365, 503(b), 507(a)(2), or 507(b) of the Bankruptcy Code, including,
without limitation, (a) any actual and necessary costs and expenses of
preserving the Estate and operating the businesses of the Debtor after the
Petition Date and Claims of governmental units for taxes (including tax audit
Claims) related to tax years commencing after the Petition Date, but excluding
Claims related to tax periods, or portions thereof, ending on or before the
Petition Date; (b) any Professional Fee Claim, to the extent Allowed by Final
Order under sections 328, 330, 331 or 503 of the Bankruptcy Code; (c) with the
exception of section 507(b) Claims, any indebtedness or obligations incurred or
assumed by the Debtor during the Chapter 11 Case; (d) any cash payment required
to be made under this Plan and payments to cure a default under an Executory
Contract that has been or will be assumed by the Debtor; or (e) any Quarterly
Fees; provided, however, in connection with the Alternative Transaction, no QCP
Claim (including the Agreed Deferred Rent Obligation if the Closing of the
Alternative Transaction occurs) shall be treated as an Administrative Expense
Claim and all QCP Claims shall be treated only as provided in
Section 3.2.4(c)(i).

 

1.2                               Affiliate has the meaning assigned to such
term in section 101(2) of the Bankruptcy Code.

 

1.3                               Agreed Deferred Rent Obligation means, for
purposes of the Alternative Transaction only, an obligation of the Debtor for
deferred rent in the amount of $440,190,183.

 

1.4                               Allowed means, with respect to a Claim or
Interest, such Claim or Equity Interest or any portion thereof that the Debtor
has assented to the validity of, and to which the Plan Sponsor has not objected,
or that has been (a) allowed by an order of the Bankruptcy Court, (b) allowed
pursuant to the terms of the Plan, (c) following the Effective Date, allowed by
agreement between the Holder of such Claim, on one hand, and the Reorganized
Debtor, as applicable, on the other hand, or (d)

 

1

--------------------------------------------------------------------------------


 

allowed by an order of a court in which such Claim could have been determined,
resolved or adjudicated if the Chapter 11 Case had not been commenced; provided,
however, that an Administrative Expense Claim, other than Professional Fee
Claim, incurred by the Debtor in the ordinary course of its business during the
Chapter 11 Case, or assumed by the Debtor during the Chapter 11 Case, may be
Allowed if the Debtor assents to the validity of such Claim; provided,
further that, notwithstanding the foregoing, the Reorganized Debtor shall retain
all Causes of Action and defenses with respect to Allowed Claims that are
Reinstated or otherwise Unimpaired pursuant to the Plan (including, for the
avoidance of doubt, Administrative Expense Claims not paid prior to the
Effective Date).

 

1.5                               Allowed Claim or Interest means a Claim or
Interest in a particular Class or of a particular type that is also an Allowed
Claim or Interest. For example, an Allowed Administrative Expense Claim is an
Administrative Expense Claim that is also an Allowed Claim.

 

1.6                               Alternative Master Lease has the meaning given
to such term in the Alternative Plan Sponsor Agreement. The form of Alternative
Master Lease shall be filed with the Plan Supplement. A term sheet describing
the terms of the Alternative Master Lease is attached hereto as Exhibit A.

 

1.7                               Alternative Plan Sponsor Agreement means the
Plan Sponsor Agreement among the Debtor, QCP, ProMedica Health System, Inc.,
ProMedica, and Meerkat I LLC, dated as of April 25, 2018, as amended, modified
or supplemented from time to time in accordance with its terms, and including
all schedules and exhibits thereto. A copy of the Alternative Plan Sponsor
Agreement is attached hereto as Exhibit B.

 

1.8                               Alternative Restructuring Support Agreement
means the Restructuring Support Agreement among the Debtor, Carlyle, MC
Operations Investments, LLC, and ProMedica Health System, Inc., dated as of
April 25, 2018, as amended, modified or supplemented from time to time in
accordance with its terms.

 

1.9                               Alternative Transaction shall have the meaning
ascribed to it in Article V hereof.

 

1.10                        Avoidance Actions means any and all actual or
potential claims or causes of action to avoid a transfer of property or an
obligation incurred by the Debtor arising under sections 502(d), 542, 544, 545,
547, 548, 549, 550, 551, 552 or 553(b) of the Bankruptcy Code, or under similar
or related state or federal statutes or common law, including fraudulent
transfer and conveyance laws, in each case whether or not litigation to
prosecute such claim(s) or cause(s) of action was commenced prior to the
Effective Date.

 

1.11                        Ballot means the ballot form for accepting or
rejecting this Plan, distributed with the Disclosure Statement to the Holders of
Claims that are Impaired under this Plan and entitled to vote to accept or
reject this Plan pursuant to Article III and Article IV.

 

1.12                        Bankruptcy Code means Title 11 of the United States
Code, 11 U.S.C. §§ 101 through 1532, as in effect on the Petition Date, together
with any amendments and modifications thereto that may subsequently be made
applicable to the Chapter 11 Case.

 

1.13                        Bankruptcy Court means the United States Bankruptcy
Court for the District of Delaware or any other court with jurisdiction over the
Chapter 11 Case.

 

2

--------------------------------------------------------------------------------


 

1.14                        Bankruptcy Rules means, collectively: (a) the
Federal Rules of Bankruptcy Procedure promulgated by the United States Supreme
Court under section 2075 of Title 28 of the United States Code; (b) the Federal
Rules of Civil Procedure, as applicable to the Chapter 11 Case or any
proceedings therein; and (c) the local rules of the Bankruptcy Court, all as in
effect on the Petition Date, together with any amendments and modifications
thereto that may subsequently be made applicable to the Chapter 11 Case.

 

1.15                        Business Day means any day other than a Saturday, a
Sunday or “legal holiday” (as defined in Bankruptcy Rule 9006(a)).

 

1.16                        By-Laws means the amended and restated by-laws of
Reorganized Debtor which (i) if the Closing of the Alternative Transaction
occurs, shall be substantially in the form to be filed with the Plan Supplement
and (ii) otherwise shall be substantially in the form of Exhibit H.

 

1.17                        Carlyle means Carlyle MC Partners, L.P., a Delaware
limited partnership, Carlyle Partners V-A MC, L.P., a Delaware limited
partnership, Carlyle Partners V MC, L.P., a Delaware limited partnership, CP V
Coinvestment A, L.P., a Delaware limited partnership, and CP V Coinvestment B,
L.P., a Delaware limited partnership, collectively.

 

1.18                        Cash means legal tender of the United States of
America.

 

1.19                        Cash Collateral Order means, collectively, the Final
Order Under 11 U.S.C. §§ 105(a), 361, 362, 363, 507 and 552 and Bankruptcy
Rules 2002, 4001, 6004 and 9014 (I) Authorizing Debtor to Use Cash Collateral,
(II) Granting Adequate Protection to Prepetition Secured Parties,
(III) Modifying the Automatic Stay and (IV) Granting Related Relief [D.I. 94]
and the interim Bankruptcy Court order entered in connection therewith [D.I.
45].

 

1.20                        Cause of Action means any action, including any
Avoidance Action, cause of action, liability, obligation, account, controversy,
right to legal remedy, right to equitable remedy, right to payment, suit, debt,
sum of money, damage, judgment, or Claim whatsoever, whether known or unknown,
now or in the future, reduced to judgment, not reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured, or unsecured, whether alleged, asserted or assertable directly or
derivatively, in law, equity, admiralty, or otherwise, arising under any
applicable law, regulation, or similar governmental pronouncement.

 

1.21                        Certificate of Incorporation means the certificate
of incorporation of Reorganized Debtor which (i) if the Closing of the
Alternative Transaction occurs, shall be substantially in the form to be filed
with the Plan Supplement and (ii) otherwise shall be substantially in the form
of Exhibit G.

 

1.22                        Chapter 11 Case means the voluntary case under
Chapter 11 of the Bankruptcy Code commenced by the Debtor in the Bankruptcy
Court on the Petition Date.

 

1.23                        Claim means a “claim,” as defined in section
101(5) of the Bankruptcy Code.

 

1.24                        Class means each category of Holders of Claims or
Interests established under Article III pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code.

 

3

--------------------------------------------------------------------------------


 

1.25                        Closing has the meaning given to such term in the
Alternative Plan Sponsor Agreement or the Original Plan Sponsor Agreement, as
applicable.

 

1.26                        Common Equity Distribution means the difference
between the Total Equity Distribution and the Preferred Equity Distribution.

 

1.27                        [Common Interest means any Interest in the Debtor
issued by the Debtor prior to the Effective Date (including prior to the
Petition Date) other than the Preferred Interests.](2)

 

1.28                        Confirmation means the entry of the Confirmation
Order by the Bankruptcy Court.

 

1.29                        Confirmation Date means the date on which the Clerk
of the Bankruptcy Court enters the Confirmation Order on the Bankruptcy Court’s
docket.

 

1.30                        Confirmation Hearing means the hearing held by the
Bankruptcy Court on confirmation of this Plan, as such hearing may be continued
from time to time.

 

1.31                        Confirmation Order means the order of the Bankruptcy
Court confirming this Plan pursuant to section 1129 of the Bankruptcy Code.

 

1.32                        Credit Facility means that certain Credit Agreement,
dated as of July 17, 2017, as subsequently amended, modified or supplemented
among HCR Home Health Care and Hospice, LLC, as borrower, HCR Manorcare
Operations II, LLC, HCR Manorcare Heartland, LLC, Manor Care, Inc., HCR II
Healthcare, LLC and HCR Healthcare, LLC as Holdcos, the Credit Facility Lenders
and the Credit Facility Agent.

 

1.33                        Credit Facility Agent means RD Credit, LLC, in its
capacity as the administrative agent and collateral agent under the Credit
Facility.

 

1.34                        Credit Facility Claim means all Claims against the
Debtor of the Credit Facility Agent and Credit Facility Lenders under the Credit
Facility.

 

1.35                        Credit Facility Lenders means the lenders under the
Credit Facility.

 

1.36                        Debtor means HCR ManorCare, Inc., as debtor and
debtor in possession.

 

1.37                        Disclosure Statement means the written disclosure
statement that relates to this Plan including, without limitation, all exhibits
and schedules thereto, as the same may be amended, supplemented or otherwise
modified from time to time, in a manner acceptable to the Debtor and the Plan
Sponsor, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code.

 

1.38                        Effective Date means, and shall occur on, the
Business Day on which each of the conditions precedent to the occurrence of the
Effective Date set forth in Article VIII has been satisfied or waived in
accordance with the terms thereof.

 

--------------------------------------------------------------------------------

(2) To be revised to exclude out-of-the-money options and/or other similar
interests.

 

4

--------------------------------------------------------------------------------


 

1.39                        Eligible Employee means each of the current Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer and General
Counsel of the Debtor as of the Petition Date.

 

1.40                        Entity means an entity as defined in section 101(15)
of the Bankruptcy Code.

 

1.41                        Estate means the estate of the Debtor created in the
Chapter 11 Case under section 541 of the Bankruptcy Code.

 

1.42                        Exculpated Fiduciaries means each of the following
solely in their capacity as such: (a) the Debtor; (b) the Reorganized Debtor;
and (c) with respect to each of the foregoing parties, such Entities’ directors,
officers, and professionals.

 

1.43                        Exculpated Parties means, collectively, the
Exculpated Fiduciaries and the Section 1125(e) Parties.

 

1.44                        Executory Contracts means all executory contracts to
which the Debtor is a party.

 

1.45                        Exhibit(s) means, individually or collectively, the
exhibits to this Plan.

 

1.46                        Final Order means an order or judgment of the
Bankruptcy Court (or other court of competent jurisdiction) entered by the clerk
of the Bankruptcy Court on the docket in the Chapter 11 Case (or on the docket
of any other court of competent jurisdiction), which has not been reversed,
vacated or stayed and as to which (a) the time to appeal, petition for
certiorari or move for a new trial, reargument or rehearing has expired and as
to which no appeal, petition for certiorari or other proceedings for a new
trial, reargument or rehearing shall then be pending, or (b) if an appeal, writ
of certiorari, new trial, reargument or rehearing thereof has been sought, such
order or judgment of the Bankruptcy Court shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been
denied or a new trial, reargument or rehearing shall have been denied or
resulted in no modification of such order, and the time to take any further
appeal, petition for certiorari or move for a new trial, reargument or rehearing
shall have expired; provided, however, that the possibility that a motion
pursuant to section 502(j) or 1144 of the Bankruptcy Code or under Rule 59 or
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed relating to such order shall not solely cause
such order not to be a Final Order.

 

1.47                        Former CEO Settlement Agreement has the meaning
given to such term in the Plan Sponsor Agreement.

 

1.48                        General Unsecured Claim means a Claim against the
Debtor that is not an Administrative Expense Claim, a Priority Tax Claims, a
Secured Claim, a Credit Facility Claim, a QCP Claim, a Severance Claim, an
Intercompany Claim, or a Section 510(b) Claim.

 

1.49                        Governmental Unit has the meaning provided in
section 101(27) of the Bankruptcy Code.

 

1.50                        Guaranty means that certain Guaranty of Obligations
made by the Debtor, effective as of February 11, 2013, as amended, supplemented
or modified from time to time in accordance with its terms.

 

5

--------------------------------------------------------------------------------


 

1.51                        HCR III means HCR III Healthcare, LLC.

 

1.52                        Holder means an Entity holding a Claim against, or
Interest in, the Debtor.

 

1.53                        Impaired means “impaired” within the meaning of
section 1124 of the Bankruptcy Code.

 

1.54                        Implementation Memorandum means that certain
document describing the procedures and transactions required for implementation
of the Alternative Transaction on the date of the Closing, which Implementation
Memorandum shall be filed no later than thirty (30) days after execution of the
Alternative Plan Sponsor Agreement and shall be subject to the consent of the
Debtor (which consent shall not be unreasonably withheld or delayed); provided
that no such procedures or transactions shall have any force or effect prior to
the occurrence of the Closing of the Alternative Transaction; provided further
that nothing in the Implementation Memorandum shall delay or impede ProMedica’s
obligation to obtain required regulatory approval or adversely impact the
distributions to be made to any Holder of a Claim or Interest under the Plan.

 

1.55                        Intercompany Claim means any Claim against the
Debtor that is held by a non-Debtor subsidiary of the Debtor.

 

1.56                        Intercompany Note means that certain $25 million
Subordinated Secured Demand Note, dated March 1, 2018, made by Debtor to HCR
Home Health Care and Hospice, LLC.

 

1.57                        Intercompany Note Claims means the secured claims of
HCR Home Health Care and Hospice, LLC against the Debtor in respect of the
Intercompany Note.

 

1.58                        Interest means any equity security within the
meaning of section 101(16) of the Bankruptcy Code, including any issued and
outstanding common stock, preferred stock, limited liability company interest,
partnership interest, or any other instrument evidencing an ownership interest
in the Debtor prior to the Effective Date (including prior to the Petition
Date), whether or not transferable, and any restricted stock units, calls,
rights, puts, awards, commitments, repurchase rights, unvested or unexercised
options, rights of conversion, warrants, unvested common interests, unvested
preferred interests or any other agreements of any character related to the
common or preferred interests of the Debtor, obligating the Debtor to issue,
transfer, purchase, redeem, or sell any equity interests or other equity
securities, and any rights under any equity incentive plans, voting agreements
and registration rights agreements regarding equity securities of the Debtor.

 

1.59                        Lessors has the meaning given to such term in the
Alternative Plan Sponsor Agreement or the Original Plan Sponsor Agreement, as
applicable.

 

1.60                        Lien means, with respect to any interest in
property, any mortgage, “lien” as defined in section 101(37) of the Bankruptcy
Code, pledge, charge, security interest, easement or encumbrance of any kind
whatsoever affecting such interest in property.

 

1.61                        Merger Agreement means the Agreement and Plan of
Merger by and among Welltower Inc., Potomac Acquisition LLC, Quality Care
Properties, Inc., QCP AL REIT, LLC, QCP SNF West REIT, LLC, QCP SNF Central
REIT, LLC, QCP SNF East, LLC, QCP HoldCo REIT,

 

6

--------------------------------------------------------------------------------


 

LLC, and QCP TRS, LLC, dated as of April 25, 2018, as amended, modified, or
supplemented from time to time in accordance with its terms, and including all
schedules and exhibits thereto.

 

1.62                        MLSA means that certain Master Lease and Security
Agreement, among certain Affiliates of QCP who are the parties thereto, as
“Lessor”, and HCR III, as “Lessee”, dated as of April 7, 2011, as amended,
modified or supplemented from time to time.

 

1.63                        New Common Stock means the new common stock to be
issued by Reorganized Debtor on the Effective Date authorized by this Plan,
which shall have the powers, preferences and rights and be subject to the
limitations, qualifications and restrictions, in each case, as set forth in the
Certificate of Incorporation.

 

1.64                        Ordinary Litigation Claims means the claims, rights
of action, suits or proceedings, whether in law or in equity, whether known or
unknown, that the Debtor or its Estate may hold against any Person as of the
Petition Date; provided, however, Ordinary Litigation Claims shall not include
(a) any claim, right of action, suit or proceeding that has been settled on or
prior to the Effective Date, in accordance with the Plan Sponsor Agreement,
(b) any claim, right of action, suit or proceeding that the Debtor or its Estate
may hold under chapter 5 of the Bankruptcy Code, including any Avoidance Action,
and (c) claims, rights of action, suits or proceedings waived or released
pursuant to Article IX.

 

1.65                        Original Master Lease means the MLSA, as amended by
the Original Master Lease Amendment.

 

1.66                        Original Master Lease Amendment has the meaning
given to such term in the Plan Sponsor Agreement. The form of Original Master
Lease Amendment is attached hereto as Exhibit C.

 

1.67                        Original Plan Sponsor Agreement means the Plan
Sponsor Agreement among the Debtor, QCP, HCP Mezzanine Lender, LP, a Delaware
limited partnership and a wholly-owned subsidiary of QCP, and the Lessors
identified therein, dated as of March 2, 2018, as amended, modified or
supplemented from time to time in accordance with its terms, and including all
schedules and exhibits thereto. A copy of the Original Plan Sponsor Agreement is
attached hereto as Exhibit D.

 

1.68                        Original Restructuring Support Agreement means the
Restructuring Support Agreement among the Debtor, Carlyle, and MC Operations
Investments, LLC, dated as of March 2, 2018, as amended, modified or
supplemented from time to time in accordance with its terms.

 

1.69                        Original Transaction shall have the meaning ascribed
to it in Article V hereof.

 

1.70                        Other Priority Claim means an Allowed Claim under
section 507(a) of the Bankruptcy Code other than an Administrative Expense Claim
or Priority Tax Claim.

 

1.71                        Person or person means a person as defined in
section 101(41) of the Bankruptcy Code.

 

7

--------------------------------------------------------------------------------


 

1.72                        Petition Date means March 4, 2018, the date on which
the Debtor commenced the Chapter 11 Case.

 

1.73                        Plan means this First Amended Chapter 11 Plan of
Reorganization for HCR ManorCare, Inc., including all Exhibits, supplements,
appendices and schedules hereto, either in its present form or as the same may
be altered, amended or modified from time to time in accordance with the
provisions of the Bankruptcy Code and the terms hereof.

 

1.74                        Plan Sponsor means (i) ProMedica Health
System, Inc., the sponsor under the Alternative Plan Sponsor Agreement or
(ii) QCP, the sponsor under the Original Plan Sponsor Agreement, as applicable.
For the avoidance of doubt, (a) absent the consent of the Debtor and the Plan
Sponsor under the Original Plan Sponsor Agreement, the Plan Sponsor under the
Alternative Plan Sponsor Agreement shall not enter into any agreements or
transactions on behalf of the Debtor, or take any actions that obligate or
purport to obligate the Debtor, prior to the occurrence of the Closing of the
Alternative Transaction, and no such agreements, transactions or actions shall
become effective until the occurrence of the Closing of the Alternative
Transaction, and (b) absent the consent of the Debtor and the Plan Sponsor under
the Alternative Plan Sponsor Agreement, the Plan Sponsor under the Original Plan
Sponsor Agreement shall not enter into any agreements or transactions on behalf
of the Debtor, or take any actions that obligate or purport to obligate the
Debtor, prior to the occurrence of the Closing of the Original Transaction, and
no such agreements, transactions or actions shall become effective until the
occurrence of the Closing of the Original Transaction.

 

1.75                        Plan Sponsor Agreement means the Alternative Plan
Sponsor Agreement or the Original Plan Sponsor Agreement, as applicable.

 

1.76                        Plan Supplement means the supplement to this Plan to
be filed with the Bankruptcy Court fifteen (15) days prior to the Confirmation
Hearing on this Plan, together with any amendments, modifications, and/or
supplements thereto, which shall be subject to the consent of the Debtor and the
applicable Plan Sponsor.

 

1.77                        Preferred Equity Distribution means Cash in the
amount of $2 million.

 

1.78                        Preferred Interest means the preferred stock in the
Debtor issued by the Debtor prior to the Effective Date (including prior to the
Petition Date).

 

1.79                        Priority Tax Claim means any Claim of a governmental
unit of the kind against the Debtor entitled to priority in payment as specified
in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

 

1.80                        Professional means any Person retained by the Debtor
or a statutory committee, if any, pursuant to a Final Order of the Bankruptcy
Court entered pursuant to sections 327, 328 or 1103 of the Bankruptcy Code.

 

1.81                        Professional Fee Claim means any Claim of a
Professional for allowance of compensation and/or reimbursement of costs and
expenses incurred in the Chapter 11 Case on or before the Effective Date.

 

8

--------------------------------------------------------------------------------


 

1.82                        ProMedica means Suburban HealthCo, Inc., an Ohio
non-profit corporation and an indirect, wholly-owned subsidiary of ProMedica
Health System, Inc., an Ohio non-profit corporation.

 

1.83                        ProMedica Plan Contribution means Cash in the amount
required to (i) pay the Allowed Credit Facility Claims in full, (ii) pay the
Agreed Deferred Rent Obligation, and (iii) make the Total Equity Distribution,
which shall take the form, at ProMedica’s election, either of (x) a capital
contribution to the Reorganized Debtor or (y) a combination of (A) the capital
contribution referred to in clause (x) and (B) an unsecured, subordinated loan
to the Reorganized Debtor in principal amount not to exceed $550,000,000, which
unsecured loan shall mature no earlier than the third anniversary of the date of
the Closing and the other terms and conditions of which shall be reasonably
acceptable to the Debtor.

 

1.84                        QCP means Quality Care Properties, Inc.

 

1.85                        QCP Claims means all Claims of QCP and its
subsidiaries against the Debtor, including, but not limited to, all Claims
arising under the Guaranty and due and unpaid as of the Effective Date.

 

1.86                        Quarterly Fees has the meaning given to such term in
Section 11.4 of the Plan.

 

1.87                        Receivership Complaint means that certain complaint
filed by QCP against the Debtor, HCR III and “John Does 1–50” in Los Angeles
County Superior Court, dated on or about August 17, 2017, seeking, among other
things, the appointment of a receiver for HCR III.

 

1.88                        Reinstate, Reinstated or Reinstatement means
(a) leaving unaltered the legal, equitable and contractual rights to which a
Claim or Interest entitles the Holder of such Claim or Interest, or
(b) notwithstanding any contractual provision or applicable law that entitles
the Holder of such Claim or Interest to demand or receive accelerated payment of
such Claim or Interest after the occurrence of a default, (i) curing any such
default that occurred before or after the Petition Date, other than a default of
a kind specified in section 365(b)(2) of the Bankruptcy Code; (ii) reinstating
the maturity of such Claim or Interest as such maturity existed before such
default; (iii) compensating the Holder of such Claim or Interest for any damages
incurred as a result of any reasonable reliance by such Holder on such
contractual provision or such applicable law; (iv) if such Claim or Interest
arises from any failure to perform a nonmonetary obligation other than a default
arising from failure to operate under a nonresidential real property lease
subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder
of such Claim or Interest (other than the Debtor or an insider of the Debtor)
for any actual pecuniary loss incurred by such Holder as the result of such
failure; and (v) not otherwise altering the legal, equitable or contractual
rights to which such Claim or Interest entitles the Holder thereof.

 

1.89                        Related Persons means, with respect to any Person,
such Person’s predecessors, successors and assigns (whether by operation of law
or otherwise) and their respective present and former Affiliates and each of
their respective current and former members, partners, equity holders,
controlling persons, officers, directors, employees, managers, shareholders,
partners, financial advisors, attorneys, accountants, investment bankers,
consultants, agents and professionals each acting in such capacity, and any
Person claiming by or through any of them (including their respective

 

9

--------------------------------------------------------------------------------


 

officers, directors, managers, shareholders, partners, employees, equity
holders, members, and professionals); provided, however, that when used in
reference to the Debtor or Reorganized Debtor, the term Related Persons shall
not include the Debtor’s and Reorganized Debtor’s direct or indirect
subsidiaries; provided, further, that (x) no Eligible Employee shall be a
Related Person unless he executes and delivers a Separation Agreement and
(y) Paul Ormond shall not be a Related Person unless he executes and delivers
the Former CEO Settlement Agreement, in each case, prior to the Effective Date.

 

1.90                        Released Parties means each of the following solely
in its capacity as such: (a) the Debtor; (b) the Reorganized Debtor;
(c) Carlyle; (d) the Credit Facility Agent; (e) the Credit Facility Lenders;
(f) the Plan Sponsor under the Alternative Plan Sponsor Agreement, (g) the Plan
Sponsor under the Original Plan Sponsor Agreement, (h) Welltower; and (i) with
respect to each of the foregoing parties under (a) through (h), such Entities’
Related Persons; provided, if the Closing of the Alternative Transaction does
not occur, neither the Plan Sponsor under the Alternative Plan Sponsor
Agreement, nor Welltower, or any Related Person to such Entities, shall
constitute Released Parties.

 

1.91                        Reorganized Debtor means the Debtor and any
successors thereto by merger, consolidation, conversion or otherwise, on or
after the Effective Date, after giving effect to the transactions implementing
this Plan.

 

1.92                        Restructuring Support Agreement means the
Alternative Restructuring Support Agreement or the Original Restructuring
Support Agreement, as applicable.

 

1.93                        Section 510(b) Claim means a Claim against the
Debtor that is subordinated, or subject to subordination, pursuant to section
510(b) of the Bankruptcy Code, including, without limitation, a claim arising
from the rescission or purchase of a sale or security of the Debtor or an
affiliate of the Debtor, for damages arising from the purchase or sale of such
security or for reimbursement or contribution on account of such Claim pursuant
to section 502 of the Bankruptcy Code.

 

1.94                        Section 1125(e) Parties means each of the following,
solely in their capacity as such: (a) Carlyle; (b) the Credit Facility Agent;
(c) the Credit Facility Lenders; (d) the Plan Sponsor under the Alternative Plan
Sponsor Agreement; (e) the Plan Sponsor under the Original Plan Sponsor
Agreement; (f) Welltower; and (g) with respect to each of the foregoing parties
under (a) through (f), such Entities’ directors, officers, and professionals;
provided, if the Closing of the Alternative Transaction does not occur, the Plan
Sponsor under the Alternative Plan Sponsor Agreement, Welltower, and/or any of
their directors, officers or professionals, shall constitute
Section 1125(e) Parties only to the extent permitted by applicable law.

 

1.95                        Secured Claim means any Claim, other than the Credit
Facility Claim and the Intercompany Note Claim, secured by a Lien on collateral
in which the Estate has an interest, to the extent of the value of such
collateral (i) as agreed to by the Holder of such Claim and the Debtor or
(ii) as determined pursuant to a Final Order of the Bankruptcy Court in
accordance with section 506(a) of the Bankruptcy Code or, in the event that such
Claim is subject to setoff under section 553 of the Bankruptcy Code, to the
extent of such setoff.

 

10

--------------------------------------------------------------------------------


 

1.96                        Securities Act means the Securities Act of 1933, as
now in effect or hereafter amended, and the rules and regulations of the U.S.
Securities and Exchange Commission promulgated thereunder.

 

1.97                        Separation Agreement has the meaning given to such
term in the Plan Sponsor Agreement.

 

1.98                        Severance Claim means a claim against the Debtor for
damages resulting from the termination of an employment contract to which the
Debtor is a party.

 

1.99                        Total Equity Distribution means Cash in the amount
of $50 million.

 

1.100                 Unimpaired means with respect to a Claim, a Claim that is
not Impaired, including any Claim that is Reinstated.

 

1.101                 United States Trustee means the Office of the United
States Trustee for the District of Delaware.

 

1.102                 Welltower means Welltower Inc. and Meerkat I LLC.

 

B.                                    Rules of Interpretation. For purposes of
this Plan, unless otherwise provided herein: (a) whenever from the context it is
appropriate, each term, whether stated in the singular or the plural, will
include both the singular and the plural; (b) unless otherwise provided in this
Plan, any reference in this Plan to a contract, instrument, release, or other
agreement or document being in a particular form or on particular terms and
conditions means that such document will be substantially in such form or
substantially on such terms and conditions, subject to the Plan Sponsor
Agreement; (c) any reference in this Plan to an existing document, schedule or
Exhibit filed or to be filed means such document, schedule or Exhibit, as it may
have been or may be amended, modified, or supplemented pursuant to this Plan
and, as applicable, the Plan Sponsor Agreement; (d) any reference to an entity
as a Holder of a Claim or Interest includes that entity’s successors and
assigns; (e) all references in this Plan to Sections or Articles are references
to Sections or Articles of this Plan or the Plan Supplement, as the same may be
amended, waived or modified from time to time; (f) the words “herein,” “hereof,”
“hereto,” “hereunder” and other words of similar import refer to this Plan as a
whole and not to any particular Section, subsection or clause contained in this
Plan; (g) captions and headings to Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of this Plan; (h) the rules of construction set forth in
section 102 of the Bankruptcy Code (other than section 102(5) of the Bankruptcy
Code) will apply; and (i) any reference to an Entity’s “subsidiaries” means its
direct and indirect subsidiaries.

 

C.                                    Computation of Time. In computing any
period of time prescribed or allowed by this Plan, unless otherwise expressly
provided, the provisions of Bankruptcy Rule 9006(a) shall apply. In the event
that any payment, distribution, act or deadline under this Plan is required to
be made or performed or occurs on a day that is not a Business Day, then the
making of such payment or distribution, the performance of such act or the
occurrence of such deadline shall be deemed to be on the next succeeding
Business Day, but if so made, performed or completed by such next succeeding
Business Day shall be deemed to have been completed or to have occurred as of
the required date.

 

11

--------------------------------------------------------------------------------


 

D.                                    Exhibits and Plan Supplement. All Exhibits
to this Plan, as well as the Plan Supplement, are incorporated into and are a
part of this Plan as if set forth in full herein. Holders of Claims and
Interests may obtain a copy of the Plan Supplement and the filed Exhibits upon
written request to the Debtor. Upon their filing, the Plan Supplement and the
Exhibits may be inspected (i) in the office of the Clerk of the Bankruptcy Court
during normal business hours, (ii) at the Bankruptcy Court’s website at
http://www.deb.uscourts.gov, or (iii) free of charge on the Debtor’s
restructuring website at http://dm.epiq11.com/HCR.

 

E.                                     Deemed Acts. Whenever an act or event is
expressed under this Plan to have been deemed done or to have occurred, it shall
be deemed to have been done or to have occurred by virtue of this Plan and/or
Confirmation Order without any further act by any party.

 

ARTICLE II:

TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY TAX CLAIMS

 

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Expense Claims and Priority Tax Claims have not been classified and thus are
excluded from the Classes of Claims and Interests set forth in Article III.

 

2.1.                            Administrative Expense Claims.

 

(a)                                General.

 

Subject to the terms of the Confirmation Order and Section 2.1(b) of this Plan,
each Holder of an Allowed Administrative Expense Claim shall receive, on account
of and in full and complete settlement, release and discharge of, and in
exchange for, such Allowed Administrative Expense Claim, payment of Cash equal
to the full unpaid amount of such Allowed Administrative Expense Claim (i) on
the Effective Date or as soon as reasonably practicable thereafter, (ii) such
other date as the Reorganized Debtor and such Holder shall have agreed, or
(iii) as otherwise ordered by the Bankruptcy Court, provided, however, that
Allowed Administrative Expense Claims not yet due or that represent obligations
incurred by the Debtor in the ordinary course of its business during the Chapter
11 Case, or assumed by the Debtor during the Chapter 11 Case, shall be paid or
performed when due in the ordinary course of business and in accordance with the
terms and conditions of the particular agreements governing such obligations.

 

(b)                                Professionals Fee Claims.

 

All Professionals or other entities requesting compensation or reimbursement of
expenses pursuant to sections 327, 328, 330, 331, 503(b) and/or section 1103 of
the Bankruptcy Code for services rendered before the Effective Date (including,
without limitation, any compensation requested by any Professional or any other
entity for making a substantial contribution in the Chapter 11 Case) shall file
and serve final requests for payment of Professional Fee Claims no later than
the first Business Day that is forty-five (45) days after the Effective Date.
Objections to any Professional Fee Claim must be filed and served on the
Reorganized Debtor and the applicable Professional within thirty (30) days after
the filing of the final fee application with respect to the Professional Fee
Claim. Any such objections that are not consensually resolved may be set for
hearing on twenty-one (21) days’ notice by the Professional asserting such
Professional Fee Claim.

 

12

--------------------------------------------------------------------------------


 

2.2.                            Priority Tax Claims. Each Holder of an Allowed
Priority Tax Claim against the Debtor shall receive, on account of and in full
and complete settlement, release and discharge of, and in exchange for, such
Allowed Priority Tax Claim, payment in full in Cash, on the latest of: (a) the
Effective Date; (b) the date such Priority Tax Claim becomes an Allowed Claim;
and (c) the date such Allowed Priority Tax Claim becomes due and payable under
applicable non-bankruptcy law.

 

2.3.                            Post-Effective Date Fees and Expenses. Except as
otherwise specifically provided in the Plan, from and after the Effective Date,
the Reorganized Debtor shall, in the ordinary course of business and without any
further notice to or action, order or approval of the Bankruptcy Court, pay in
Cash the legal, professional or other fees and expenses related to the
implementation and consummation of the Plan incurred by the Reorganized Debtor
following the Effective Date. Upon the Effective Date, any requirement that
Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy
Code in seeking retention or compensation for services rendered after such date
shall terminate, and each Reorganized Debtor may employ and pay any professional
for services rendered or expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order or
approval of the Bankruptcy Court.

 

ARTICLE III:

CLASSIFICATION AND TREATMENT OF

CLASSIFIED CLAIMS AND INTERESTS

 

3.1.                            Summary of Classification and Treatment of
Classified Claims and Interests.

 

3.1.1                                             General.

 

(a)                                 Pursuant to sections 1122 and 1123 of the
Bankruptcy Code, Claims and Interests are classified for all purposes,
including, without limitation, voting, Confirmation and distributions pursuant
to this Plan, as set forth herein. A Claim or Interest shall be deemed
classified in a particular Class only to the extent that the Claim or Interest
qualifies within the description of that Class, and shall be deemed classified
in a different Class to the extent that any remainder of such Claim or Interest
qualifies within the description of such different Class. A Claim or Interest is
in a particular Class only to the extent that such Claim or Interest is Allowed
in that Class and has not been paid or otherwise settled prior to the Effective
Date.

 

(b)                                 Any Class of Claims or Interests that, as of
the commencement of the Confirmation Hearing, does not have at least one Holder
of a Claim or Interest that is Allowed in an amount greater than zero for voting
purposes shall be considered vacant, deemed eliminated from the Plan for
purposes of voting to accept or reject the Plan, and disregarded for purposes of
determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code
with respect to that Class.

 

(c)                                  Pursuant to Bankruptcy Rule 9019 and
section 1123(b)(3) of the Bankruptcy Code, and in consideration for the
classification, distribution and other benefits provided under the Plan, the
provisions of the Plan shall constitute a good faith compromise and settlement
of all Claims and controversies resolved pursuant to the Plan, including all
Claims, causes of action and controversies arising prior to the Effective Date,
whether known or unknown, foreseen or unforeseen, asserted or unasserted, by or
against any Released Party, or Holders of Claims, arising out of, relating to or
in connection with the business or affairs of or transactions with the Debtor.
The entry of the

 

13

--------------------------------------------------------------------------------


 

Confirmation Order shall constitute the Bankruptcy Court’s approval of each of
the foregoing compromises or settlements, and all other compromises and
settlements provided for in the Plan, and the Bankruptcy Court’s findings shall
constitute its determination that such compromises and settlements are in the
best interests of the Debtor, the Estate, creditors and other parties in
interest, and are fair, equitable and within the range of reasonableness. The
provisions of the Plan, including its release, injunction, exculpation and
compromise provisions, are mutually dependent and non-severable.

 

3.1.2                                             Identification of Classes
Against the Debtor. The following chart assigns a number to each Class for
purposes of identifying each separate Class:

 

CLASS

 

CLAIM OR INTEREST

 

 

 

1

 

 

Other Priority Claims

 

 

 

 

2

 

 

Secured Claims

 

 

 

 

3

 

 

Credit Facility Claims

 

 

 

 

4

 

 

QCP Claims

 

 

 

 

5

 

 

General Unsecured Claims

 

 

 

 

6

 

 

Severance Claims

 

 

 

 

7

 

 

Section 510(b) Claims

 

 

 

 

8A

 

 

Preferred Interests

 

 

 

 

8B

 

 

Common Interests

 

3.2.                            Classification and Treatment of Claims Against
and Interests in the Debtor

 

3.2.1                                             Class 1: Other Priority
Claims.

 

(a)                                 Classification: Class 1 consists of all
Other Priority Claims against the Debtor.

 

(b)                                 Treatment: Each Holder of an Allowed Other
Priority Claim will receive, in the sole discretion of the Reorganized Debtor,
(i) payment in full in Cash as promptly as reasonably practicable on the later
of (a) the Effective Date and (b) the date on which such Other Priority Claim
becomes an Allowed Claim payable under applicable law or any agreement relating
thereto, or (ii) treatment of such Allowed Other Priority Claim in any other
manner that renders the claim Unimpaired, including Reinstatement. All Allowed
Other Priority Claims not due and payable on or before the Effective Date shall
be paid in the ordinary course of business in accordance with the terms thereof.

 

(c)                                  Voting: Allowed Claims in Class 1 are
Unimpaired. Each Holder of an Allowed Claim in Class 1 shall be conclusively
deemed to have accepted this Plan pursuant to

 

14

--------------------------------------------------------------------------------


 

section 1126(f) of the Bankruptcy Code, and, therefore, shall not be entitled to
vote to accept or reject this Plan.

 

3.2.2                                             Class 2: Secured Claims.

 

(a)                                 Classification: Class 2 consists of Secured
Claims against the Debtor.

 

(b)                                 Treatment: Except to the extent a Holder of
a Secured Claim agrees to different treatment of that Secured Claim, each Holder
of an Allowed Secured Claim shall, in the sole discretion of the Reorganized
Debtor, receive on the Effective Date (or as promptly thereafter as reasonably
practicable) or in the ordinary course of the Reorganized Debtor’s business (a)
payment in full by Reorganized Debtor in Cash, including the payment of any
interest Allowed and payable under section 506(b) of the Bankruptcy Code,
(b) delivery of the collateral securing such Allowed Secured Claim, or
(c) treatment of such Allowed Secured Claim in any other manner that renders the
Claim Unimpaired, including Reinstatement.

 

(c)                                  Voting: Allowed Claims in Class 2 are
Unimpaired. Each Holder of an Allowed Claim in Class 2 shall be conclusively
deemed to have accepted this Plan pursuant to section 1126(f) of the Bankruptcy
Code, and, therefore, shall not be entitled to vote to accept or reject this
Plan.

 

3.2.3                                             Class 3: Credit Facility
Claims.

 

(a)                                 Classification: Class 3 consists of the
Credit Facility Claims against the Debtor.

 

(b)                                 Treatment:

 

(i)                                                             If the Closing
of the Alternative Transaction occurs, the Credit Facility Agent shall receive,
on the Effective Date, in full and final satisfaction, release, and discharge of
(including any Liens related thereto), and in exchange for, the Allowed Credit
Facility Claims, payment in full, in Cash, of all such Allowed Credit Facility
Claims.

 

(ii)                                                          If the Closing of
the Alternative Transaction does not occur, on the Effective Date, the Credit
Facility Claims shall be Reinstated and any liens held by the Credit Facility
Agent, on behalf of itself and the Credit Facility Lenders, against the assets
of the Debtor securing the Credit Facility Claims shall survive the Effective
Date in the same priority as they existed as of the Petition Date.

 

(c)                                  Voting: Claims in Class 3 are Unimpaired.
Each Holder of an Allowed Claim in Class 3 shall be conclusively deemed to have
accepted this Plan pursuant to section 1126(f) of the Bankruptcy Code, and,
therefore, shall not be entitled to vote to accept or reject this Plan.

 

15

--------------------------------------------------------------------------------


 

3.2.4                                             Class 4: QCP Claims.

 

(a)                                 Classification: Class 4 consists of all QCP
Claims.

 

(b)                                 Allowance: The QCP Claims shall be deemed
Allowed on the Effective Date in the aggregate amount of $445,796,590.

 

(c)                                  Treatment:

 

(i)                                                             If the Closing
of the Alternative Transaction occurs, on the Effective Date, (x) the Agreed
Deferred Rent Obligation shall be paid, in full, in Cash, and (y) the balance of
the QCP Claims, including any such QCP Claims that are Administrative Expense
Claims, shall be waived and released.

 

(ii)                                                          If the Closing of
the Alternative Transaction does not occur, the Holders of the QCP Claims (or
the designee(s) of QCP) shall receive, on the Effective Date, in full and final
satisfaction, release, and discharge of, and in exchange for, their QCP Claims,
100% of the New Common Stock of Reorganized Debtor.

 

(d)                                 Voting: Allowed Claims in Class 4 are
Impaired. The Holder of an Allowed QCP Claim in Class 4 shall be entitled to
vote to accept or reject this Plan.

 

3.2.5                                             Class 5: General Unsecured
Claims.

 

(a)                                 Classification: Class 5 consists of all
General Unsecured Claims.

 

(b)                                 Treatment: Except to the extent a Holder of
an Allowed General Unsecured Claim agrees to different treatment of that General
Unsecured Claim, each Holder of an Allowed General Unsecured Claim shall
receive, in the sole discretion of the Reorganized Debtor, (i) payment in full
in Cash of such Claim (a) on the Effective Date or as promptly thereafter as
reasonably practicable, (b) in the ordinary course of the Reorganized Debtor’s
business, or (c) on the date such Allowed General Unsecured Claim becomes due
and payable according to its terms; or (ii) satisfaction of such Allowed General
Unsecured Claim in any other manner that renders the Allowed General Unsecured
Claim Unimpaired, including Reinstatement.

 

(c)                                  Voting: Allowed Claims in Class 5 are
Unimpaired. Each Holder of an Allowed Claim in Class 5 shall be conclusively
deemed to have accepted this Plan pursuant to section 1126(f) of the Bankruptcy
Code, and, therefore, shall not be entitled to vote to accept or reject this
Plan.

 

3.2.6                                             Class 6: Severance Claims

 

(a)                                 Classification: Class 6 consists of all
Severance Claims.

 

(b)                                 Allowance: On the Effective Date, the
Severance Claims shall be Allowed in the maximum amount permitted under the
applicable provisions of the Bankruptcy Code.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Treatment: Each Holder of an Allowed
Severance Claim shall receive, in the sole discretion of the Plan Sponsor,
payment in full in Cash on account of such Allowed Severance Claim (a) on the
Effective Date or as soon as thereafter as reasonably practicable or (b) as
otherwise agreed by the Reorganized Debtor and such Holder of a Severance Claim.

 

(d)                                 Voting: Allowed Claims in Class 6 are
Unimpaired, and the Holders of such Claims are conclusively deemed to have
accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

 

3.2.7                                             Class 7:
Section 510(b) Claims.

 

(a)                                 Classification: Class 7 consists of all
Section 510(b) Claims against the Debtor.

 

(b)                                 Treatment:

 

(i)                                                             If the Closing
of the Alternative Transaction occurs, except to the extent a Holder of an
Allowed Section 510(b) Claim, if any, agrees to different treatment of that
Allowed Section 510(b) Claim, each such Holder of an Allowed
Section 510(b) Claim shall receive satisfaction of such Allowed
Section 510(b) Claim in any manner determined by the Debtor, with the consent of
the Plan Sponsor, that renders such Allowed Section 510(b) Claim Unimpaired,
including Reinstatement.

 

(ii)                                                          If the Closing of
the Alternative Transaction does not occur, on the Effective Date, all
Section 510(b) Claims shall be discharged and extinguished and the Holders
thereof shall not receive or retain any property under this Plan on account of
such Section 510(b) Claims.

 

(c)                                  Voting: Claims in Class 7 are Impaired
because each Holder of an Allowed Section 510(b) Claim, if any, will not be
entitled to receive or retain any property under this Plan if the Closing of the
Alternative Transaction does not occur. Accordingly, each Holder of an Allowed
Claim in Class 7 shall be conclusively deemed to have rejected this Plan
pursuant to section 1126(g) of the Bankruptcy Code, and, therefore, shall not be
entitled to vote to accept or reject this Plan

 

3.2.8                                             Class 8A: Preferred Interests.

 

(a)                                 Classification: Class 8A consists of all
Preferred Interests.

 

(b)                                 Treatment:

 

(i)                                     If the Closing of the Alternative
Transaction occurs, on the Effective Date or as soon thereafter as reasonably
practicable, each Holder of an Allowed Preferred Interest shall receive its pro
rata share of the Preferred Equity Distribution.

 

(ii)                                  If the Closing of the Alternative
Transaction does not occur, on the Effective Date, all Preferred Interests in
the Debtor shall be cancelled, annulled, and extinguished and the Holders of
such Preferred Interests shall not receive or retain any property under

 

17

--------------------------------------------------------------------------------


 

this Plan on account of such Preferred Interests nor receive any distributions
or property under this Plan on account of such Preferred Interests.

 

(c)                                  Voting: Preferred Interests in Class 8A are
Impaired. Each Holder of a Preferred Interest in Class 8A shall be entitled to
vote to accept or reject this Plan.

 

3.2.9                                             Class 8B: Common Interests.

 

(a)                                 Classification: Class 8B consists of all
Common Interests.

 

(b)                                 Treatment:

 

(i)                                     If the Closing of the Alternative
Transaction occurs, on the Effective Date or as soon thereafter as reasonably
practicable, each Holder of an Allowed Common Interest shall receive its pro
rata share of the Common Equity Distribution.

 

(ii)                                  If the Closing of the Alternative
Transaction does not occur, on the Effective Date, all Common Interests in the
Debtor shall be cancelled, annulled, and extinguished and the Holders of such
Common Interests shall not receive or retain any property under this Plan on
account of such Common Interests nor receive any distributions or property under
this Plan on account of such Common Interests.

 

(c)                                  Voting: Common Interests in Class 8B are
Impaired. Each Holder of a Common Interest in Class 8B shall be entitled to vote
to accept or reject this Plan.

 

3.3.                            Intercompany Claims.

 

3.3.1                                             On the Effective Date, in the
sole discretion of the Reorganized Debtor, all Intercompany Claims shall either
be (i) Reinstated, in whole or in part, (ii) deemed satisfied, or
(iii) discharged and extinguished, in full or in part, and shall be eliminated
as of the Effective Date, in whole or in part, in which case the Holders thereof
shall not be entitled to and shall not receive or retain any property or
interest on account of such discharged and extinguished portion under this Plan;
provided, however, that prior to such discharge and extinguishment such
Intercompany Claims may be contributed to capital, transferred, setoff or
subject to any other arrangement in the sole discretion of the Reorganized
Debtor; provided further, that any Intercompany Claim held by an obligor under
the Credit Facility shall not be discharged or extinguished without the express
written consent of the Credit Facility Agent.

 

3.3.2                                             For the avoidance of doubt,
the Intercompany Note Claim evidenced by the Intercompany Note shall: (i) if the
Closing of the Alternative Transaction occurs, be Allowed in the amount of
$25,000,000 plus accrued and unpaid interest thereon and, in the sole discretion
of the Plan Sponsor under the Alternative Plan Sponsor Agreement, either (A) HCR
Home Health Care and Hospice, LLC shall receive, on the Effective Date, in full
and final satisfaction, release, and discharge of (including any liens related
thereto), and in exchange for, the Intercompany Note Claim, payment in full, in
Cash, of the Intercompany Note Claim or (B) such Intercompany Note Claim shall
be Reinstated under the Plan, and any liens held by HCR Home Health Care and
Hospice, LLC against the assets of the Debtor securing the Intercompany Note
shall survive the Effective Date with the

 

18

--------------------------------------------------------------------------------


 

same priority that such liens held as of the Petition Date; and (ii) if the
Closing of the Alternative Transaction does not occur, such Intercompany Note
Claims shall be Allowed in the amount of $25,000,000 plus accrued and unpaid
interest thereon and be Reinstated under the Plan, and any liens held by HCR
Home Health Care and Hospice, LLC against the assets of the Debtor securing the
Intercompany Note shall survive the Effective Date with the same priority that
such liens held as of the Petition Date.

 

3.4.                            Unimpaired Claims.

 

3.4.1                                             Notwithstanding anything to
the contrary in this Plan or the Plan Documents, and subject to Section 3.4.2,
each Holder of a Claim arising prior to the Effective Date (i) in Classes 1, 2,
5 or 7 (if the Closing of the Alternative Transaction occurs) of this Plan or
(ii) in Classes 1, 2, 3, or 5 (if the Closing of the Alternative Transaction
does not occur) of the Plan (each of (i) and (ii), as applicable, a “Covered
Unimpaired Claim”) shall be entitled to enforce its rights in respect of its
Covered Unimpaired Claim against the Reorganized Debtor, in each case, until
such Claim has been (a) paid in full in accordance with applicable law, or on
terms agreed to between the Holder of such Claim and the Debtor or Reorganized
Debtor, or in accordance with the terms and conditions of the particular
transaction giving rise to such Claim or (b) otherwise satisfied or disposed of
as determined by a court of competent jurisdiction. The Debtor, Reorganized
Debtor and any other Entity shall retain all rights and defenses, both legal and
equitable, under the Bankruptcy Code or other applicable bankruptcy and
non-bankruptcy law with respect to any Covered Unimpaired Claim (other than the
power to impair such Claim within the meaning of section 1124 of the Bankruptcy
Code), including, but not limited to, legal and equitable rights of setoff
and/or recoupment as to Covered Unimpaired Claims; provided, however, that
(x) the foregoing shall not apply with respect to the Intercompany Note Claim,
which is Allowed in full under this Plan without defenses, counterclaims, setoff
or recoupment, and (y) for the avoidance of doubt, the Debtor, the Reorganized
Debtor and any other Entity shall not retain such rights and defenses with
respect to (i) any Claims or Causes of Action held by the Debtor or its Estate
or the Reorganized Debtor that are released pursuant to Section 9.3 of this Plan
(the “Debtor Released Claims”) or (ii) any Claims of Causes of Action released
by certain Holders of Claims pursuant to Section 9.4 of this Plan (the “Third
Party Released Claims”). Such Debtor Released Claims and Third Party Released
Claims shall be deemed settled, satisfied, resolved, released, discharged,
barred and/or enjoined by the applicable provisions under, and pursuant to the
express terms of, this Plan and Plan Documents on the Effective Date. Holders of
Covered Unimpaired Claims shall not be required to file a Proof of Claim with
the Court and shall retain all their rights under applicable non-bankruptcy law
to pursue their Covered Unimpaired Claims in any forum with jurisdiction over
the parties. If the Debtor or the Reorganized Debtor disputes any Covered
Unimpaired Claim, such dispute shall be determined, resolved or adjudicated
pursuant to applicable non-bankruptcy law.

 

3.4.2                                             Notwithstanding the foregoing
or anything else to the contrary in this Plan or the Plan Documents, with
respect to all Claims (a) in Class 5 arising from the rejection of an Executory
Contract and (b) in Class 6: (i) the Allowed amount of such Claims may be
determined by the Bankruptcy Court after notice and a hearing; (ii) such Claims
may be paid in full in Cash by the Debtor on the Effective Date or as soon
thereafter as reasonably practicable; and (iii) such Claims shall be discharged
pursuant to Section 9.2.1 of this Plan and Holders of such Claims shall be
subject to the injunction set forth in Section 9.2.2 of this Plan.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IV: ACCEPTANCE OR REJECTION OF THE PLAN

 

4.1.                            Impaired Classes of Claims or Interests Entitled
to Vote on this Plan. Claims in Class 4 (QCP Claims) and Interests in Class 8A
(Preferred Interests) and Class 8B (Common Interests) are Impaired, and the
Holders of such Claims and Interests are entitled to vote to accept or reject
this Plan.

 

4.2.                            Acceptance by an Impaired Class of Claims or
Interests. Pursuant to section 1126(c) of the Bankruptcy Code, an Impaired
Class of Claims shall have accepted the Plan if, after excluding any Claims held
by any Holder whose Claims have been designated pursuant to section 1126(e) of
the Bankruptcy Code, (a) the Holders of at least two-thirds in dollar amount of
the Allowed Claims actually voting in such Class have voted to accept such Plan,
and (b) more than one-half in number of such Allowed Claims actually voting in
such Class have voted to accept the Plan. Pursuant to section 1126(d) of the
Bankruptcy Code, an Impaired Class of Interests shall have accepted the Plan if,
after excluding any Interests held by any Holder who has been designated
pursuant to section 1126(e) of the Bankruptcy Code, the Holders of more than
two-thirds in amount of such Allowed Interests actually voting in such Class
have voted to accept the Plan.

 

4.3.                            Presumed Acceptance by Unimpaired Classes.
Classes 1 (Other Priority Claims), 2 (Secured Claims), 3 (Credit Facility
Claims), 5 (General Unsecured Claims), and 6 (Severance Claims) are Unimpaired
by this Plan. Pursuant to section 1126(f) of the Bankruptcy Code, the Holders of
Claims in such Classes are conclusively presumed to have accepted this Plan and
therefore shall not be entitled to vote to accept or reject this Plan.

 

4.4.                            Presumed Rejection by Certain Impaired Classes.
Class 7 (Section 510(b) Claims) (if the Closing of the Alternative Transaction
does not occur) is Impaired by this Plan. Holders of Claims in Class 7
(Section 510(b) Claims) (if the Closing of the Alternative Transaction does not
occur) will not receive or retain any property under this Plan on account of
such Claims. Pursuant to section 1126(g) of the Bankruptcy Code, the Holders of
Claims in Class 7 (Section 510(b) Claims) are conclusively presumed to have
rejected this Plan and therefore shall not be entitled to vote to accept or
reject this Plan.

 

4.5.                            Confirmability of this Plan and Reservation of
Rights.

 

4.5.1                                             Confirmation. The confirmation
requirements of section 1129 of the Bankruptcy Code must be satisfied with
respect to the Debtor.

 

4.5.2                                             Reservation of Rights. The
Debtor reserves the right to amend, modify, or supplement this Plan for any
reason.

 

ARTICLE V:

MEANS FOR IMPLEMENTATION OF THE PLAN

 

Alternative Transaction. The Alternative Transaction means the transaction
described in the Alternative Plan Sponsor Agreement, pursuant to which ProMedica
(or its designee(s)), on the Effective Date, shall provide the ProMedica Plan
Contribution in exchange for 100% of the New

 

20

--------------------------------------------------------------------------------


 

Common Stock of Reorganized Debtor. In addition, on the Effective Date, the
Alternative Master Lease shall be executed and delivered.

 

5.2.                            Original Transaction. The Original Transaction
means the transaction described in the Original Plan Sponsor Agreement, pursuant
to which the Holders of the QCP Claims (or the designee(s) of QCP) shall receive
on the Effective Date, in full and final satisfaction, release, and discharge
of, and in exchange for, their QCP Claims, 100% of the New Common Stock of
Reorganized Debtor. The Debtor shall consummate the Original Transaction in
accordance with its terms if the Alternative Plan Sponsor Agreement is
terminated in accordance with its terms.

 

5.3.                            Operations Between the Confirmation Date and
Effective Date. During the period from the Confirmation Date through and until
the Effective Date, the Debtor may continue to operate its business as debtor in
possession in the ordinary course in a manner consistent with its obligations
under the applicable Plan Sponsor Agreement and the transactions contemplated by
the Plan and the Plan Sponsor Agreement, subject to all applicable orders of the
Bankruptcy Court and the provisions of the Bankruptcy Code.

 

5.4.                            Sources of Cash Consideration for Plan
Distributions. The Reorganized Debtor shall fund distributions and satisfy
applicable Allowed Claims under the Plan with Cash on hand and/or, if the
Closing of the Alternative Transaction occurs, from such Cash on hand together
with the ProMedica Plan Contribution.

 

5.5.                            New Common Stock.

 

(a) If the Closing of the Alternative Transaction occurs, on the Effective Date,
ProMedica (or its designee(s)) shall receive, and the Debtor shall, in
accordance with the Implementation Memorandum, issue, transfer, and deliver to
ProMedica (or its designee(s)), 1,000,000 newly issued shares of New Common
Stock of the Debtor, par value $0.01 per share, which shall constitute all of
the issued and outstanding capital stock and rights to purchase or otherwise
acquire capital stock of the Debtor, free and clear of any lien, charge, pledge,
security interest, claim, or other encumbrance in consideration for the
ProMedica Plan Contribution.

 

(b) If the Closing of the Alternative Transaction does not occur, on the
Effective Date, QCP or its designee(s) shall receive, and the Debtor shall
issue, transfer, and deliver to QCP or its designee(s), 1,000,000 newly issued
shares of New Common Stock of the Reorganized Debtor, par value $0.01 per share,
which shall constitute all of the issued and outstanding capital stock and
rights to purchase or otherwise acquire capital stock of the Debtor, free and
clear of any lien, charge, pledge, security interest, claim, or other
encumbrance, in full satisfaction of all of the QCP Claims.

 

5.6.                            Section 1145 Exemption. To the maximum extent
provided by section 1145 of the Bankruptcy Code and applicable non-bankruptcy
law, the offering, issuance and distribution of the New Common Stock of the
Debtor shall be exempt from, among other things, the registration and prospectus
delivery requirements of section 5 of the Securities Act, and any other
applicable state and federal law requiring registration and/or delivery of a
prospectus prior to the offering, issuance, distribution or sale of securities,
subject to the provisions of section 1145(b)(1) of the Bankruptcy Code relating
to the definition of an underwriter in section 2(a)(11) of the Securities Act.
In addition, any securities issued under the Plan shall be freely transferable
under the Securities Act by the

 

21

--------------------------------------------------------------------------------


 

recipients thereof, subject to compliance with any rules and regulations of the
U.S. Securities and Exchange Commission, if any, applicable at the time of any
future transfer of such Interests and applicable regulatory approval, if any.

 

5.7.                            Master Lease Amendment.

 

(a)                 If the Closing of the Alternative Transaction occurs, on the
Effective Date, the Reorganized Debtor shall cause HCR III to, and Meerkat I LLC
(or its designees) and the Lessors shall, enter into the Alternative Master
Lease.

 

(b)                 If the Closing of the Alternative Transaction does not
occur, on the Effective Date, Reorganized Debtor shall cause HCR III to, and QCP
and the Lessors shall, enter into the Original Master Lease Amendment.

 

5.8.                            Release of Guaranty. On or prior to the third
day after the Effective Date, HCR III and the Lessors under the MLSA shall
terminate, release and discharge the Guaranty pursuant either to the Original
Plan Sponsor Agreement or the Alternative Plan Sponsor Agreement, as applicable.

 

5.9.                            Corporate Governance, Directors, Officers and
Corporate Action.

 

5.9.1                                             Certificate of Incorporation;
By-Laws. On the Effective Date, the Certificate of Incorporation and the By-Laws
shall go into effect. Consistent with, but only to the extent required by,
section 1123(a)(6) of the Bankruptcy Code, on the Effective Date, the
Certificate of Incorporation shall be amended to prohibit the issuance of
non-voting equity securities. After the Effective Date, the Reorganized Debtor
may amend and restate its certificates or articles of incorporation, by-laws, or
similar governing documents, as applicable, as permitted by applicable law.

 

5.9.2                                             Directors and Officers of the
Reorganized Debtor. Subject to any requirement of Bankruptcy Court approval
pursuant to section 1129(a)(5) of the Bankruptcy Code, the initial directors and
officers of Reorganized Debtor on the Effective Date, shall be as set forth on
(i) Exhibit E, if the Closing of the Alternative Transaction occurs or
(ii) Exhibit F, if the Closing of the Alternative Transaction does not occur.
After the Effective Date, the Certificate of Incorporation and the By-Laws, as
each may be amended thereafter from time to time, shall govern the designation
and election of directors.

 

5.9.3                                             Corporate Action. On the
Effective Date, (i) the selection of directors and officers for Reorganized
Debtor, (ii) the issuance and distribution of the New Common Stock, and
(iii) all other actions and transactions contemplated by this Plan and the Plan
Sponsor Agreement shall be deemed authorized and approved in all respects
(subject to the provisions of this Plan and the Plan Sponsor Agreement). All
matters provided for in this Plan and the Plan Sponsor Agreement involving the
corporate structure of the Debtor or the Reorganized Debtor, and any corporate
action required by the Debtor or the Reorganized Debtor in connection with this
Plan and the Plan Sponsor Agreement, shall be deemed to have timely occurred in
accordance with applicable law and shall be in effect, without any requirement
of further action by the security holders or directors of the Debtor or the
Reorganized Debtor in accordance with section 303 of the Delaware General
Corporation Law and the provisions of the Bankruptcy Code. On and after the
Effective Date, the appropriate officers of the Reorganized Debtor and members
of the boards of directors or managers of the Reorganized

 

22

--------------------------------------------------------------------------------


 

Debtor shall be authorized and directed to issue, execute and deliver the
agreements, documents, securities and instruments contemplated by this Plan and
the Plan Sponsor Agreement in the name of and on behalf of the Reorganized
Debtor.

 

5.10.                     Continued Corporate Existence and Vesting of Assets in
the Reorganized Debtor. On and after the Effective Date, after giving effect to
each of the actions contemplated under this Plan, the Reorganized Debtor shall
continue to exist in accordance with the applicable law in the jurisdiction in
which it is formed. Pursuant to section 1141(b) of the Bankruptcy Code, except
as otherwise provided under this Plan, all property of the Debtor’s Estate,
including all claims, rights and causes of action and any property acquired by
the Debtor or the Reorganized Debtor under or in connection with this Plan,
together with any property of the Debtor that is not property of its Estate and
that is not specifically disposed of pursuant to this Plan, shall revest in the
Reorganized Debtor on the Effective Date free and clear of all Claims, Liens,
charges, other encumbrances and Interests, except as specifically provided in
this Plan (including Sections 3.2.3(b), 3.2.4(c) and 3.3.2 herein) or the
Confirmation Order. Thereafter, the Reorganized Debtor may operate its business
and may use, acquire and dispose of property free of any restrictions of the
Bankruptcy Code and the Bankruptcy Rules. As of the Effective Date, all property
of the Reorganized Debtor shall be free and clear of all Liens and
non-Reinstated Claims, except as specifically provided in this Plan (including
Sections 3.2.3(b), 3.2.4(c) and 3.3.2 herein) or the Confirmation Order.

 

5.11.                     Cancellation of Liens. Except as otherwise provided in
this Plan, on the Effective Date, in consideration for the distributions to be
made on the Effective Date pursuant to this Plan, all Liens, charges, and
encumbrances related to any Claim or Interest, other than any Lien securing a
Secured Claim, an Intercompany Note Claim or a Credit Facility Claim that is, in
each case, Reinstated pursuant to this Plan, shall be terminated, null and void
and of no effect. The Holders of Secured Claims (other than a Secured
Claim, Intercompany Note Claim or a Credit Facility Claim that is, in each case,
Reinstated pursuant to this Plan) shall be authorized and directed to release
any collateral or other property of the Debtor (including any Cash collateral)
held by such Holder and to take such actions as may be requested by the Debtor
(or the Reorganized Debtor, as the case may be) to evidence the release of any
Liens, including the execution, delivery, and filing or recording of such
release documents as may be requested by the Debtor (or the Reorganized Debtor,
as the case may be).

 

5.12.                     Preservation of Rights of Action and Settlement of
Ordinary Litigation Claims . Except as otherwise provided in this Plan, the
Confirmation Order, or in any document, instrument, release or other agreement
entered into in connection with this Plan, in accordance with section
1123(b)(3)(B) of the Bankruptcy Code, the Debtor and its Estate shall retain the
Ordinary Litigation Claims. The Reorganized Debtor, as the successor in interest
to the Debtor and the Estate, may enforce, sue on, settle or compromise (or
decline to do any of the foregoing) any or all of the Ordinary Litigation Claims
or any other claims, rights of action, suits or proceedings that the Debtor or
its Estate may hold against any Person, and the failure to specifically identify
any Ordinary Litigation Claim as being retained herein shall not effectuate a
waiver or release of such Ordinary Litigation Claim.

 

5.13.                     Registration of New Common Stock. On the Effective
Date, the New Common Stock shall not be listed for public trading on any
securities exchange, the Reorganized Debtor will not be a reporting company
under the Securities Exchange Act of 1934, and the Reorganized Debtor shall

 

23

--------------------------------------------------------------------------------


 

not be required to file reports with the U.S. Securities and Exchange Commission
or any other governmental entity.

 

5.14.                     Additional Transactions Authorized Under this Plan. On
or after the Effective Date, the Reorganized Debtor shall be authorized to take
any such actions as may be necessary or appropriate to Reinstate Claims or
render Claims not Impaired, as provided for under this Plan.

 

5.15.                     Comprehensive Settlement of Claims and Controversies.
Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and
other benefits provided under the Plan, the provisions of the Plan will
constitute a good faith compromise and settlement of all Claims or controversies
relating to the rights that a Holder of a Claim or Interest may have with
respect to any Allowed Claim or Allowed Interest or any distribution to be made
pursuant to the Plan on account of any Allowed Claim or Allowed Interest. The
entry of the Confirmation Order will constitute the Bankruptcy Court’s approval,
as of the Effective Date, of the compromise or settlement of all such claims or
controversies and the Bankruptcy Court’s finding that all such compromises or
settlements are in the best interests (i) of the Debtor, the Reorganized Debtor,
the Estate and their respective property, and (ii) Claim and Interest holders,
and are fair, equitable and reasonable.

 

5.16.                     Tax Election. On or after the Effective Date, and
subject to the Closing of the Alternative Transaction, the Reorganized Debtor
shall be authorized to elect to opt out of the application of
Section 382(l)(5) of the Internal Revenue Code of 1986, as amended, by filing
such election as is required under Section 382(l)(5)(G) of the Internal Revenue
Code of 1986, as amended.

 

ARTICLE VI:

TREATMENT OF EXECUTORY CONTRACTS AND INSURANCE POLICIES

 

6.1.                            Assumption or Rejection of Executory Contracts.
On the Effective Date, all Executory Contracts of the Debtor will be deemed
assumed in accordance with, and subject to, the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code, unless such Executory Contract
(i) was previously assumed or rejected by the Debtor, (ii) previously expired or
terminated pursuant to its own terms, or (iii) upon the Plan Sponsor’s prior
written consent or request, is subject to a motion to reject such Executory
Contract filed prior to the Effective Date. Entry of the Confirmation Order by
the Bankruptcy Court shall constitute approval of such assumptions and the
rejection of any Executory Contract for which a motion to reject has been filed,
pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each Executory
Contract assumed pursuant to this Article VI shall revest in and be fully
enforceable by the Reorganized Debtor in accordance with its terms, except as
modified by the provisions of this Plan, or any order of the Bankruptcy Court
authorizing and providing for its assumption. Any motions to assume or reject
Executory Contracts pending on the Effective Date shall be subject to approval
by the Bankruptcy Court on or after the Effective Date. To the maximum extent
permitted by law, to the extent any provision in any Executory Contract assumed
pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption of such Executory Contract,
including any “change of control” provision, then such provision shall be deemed
modified such that the transactions contemplated by the Plan shall not entitle
the non-Debtor party thereto to terminate such Executory Contract or to exercise
any other default-related rights with respect thereto.

 

24

--------------------------------------------------------------------------------


 

6.2.                            No Cure Obligations. There are no anticipated
cure obligations with respect to any Executory Contract to which the Debtor is a
party. Unless otherwise determined by the Bankruptcy Court pursuant to a Final
Order or agreed to by the parties thereto prior to the Effective Date, no
payments shall be required to cure any defaults of the Debtor existing as of the
Confirmation Date with respect to any Executory Contract assumed pursuant to
this Plan. Subject to the occurrence of the Effective Date, the entry of the
Confirmation Order shall constitute a finding by the Bankruptcy Court that
(i) each such assumption is in the best interest of the Debtor and its Estate,
and (ii) the requirements of section 365(b)(l) of the Bankruptcy Code are deemed
satisfied.

 

6.3.                            Insurance Policies and Agreements. Insurance
policies issued to, or insurance agreements entered into by, the Debtor prior to
the Petition Date (including, without limitation, any policies covering
directors’ or officers’ conduct) shall continue in effect after the Effective
Date. To the extent that such insurance policies or agreements are considered to
be Executory Contracts, this Plan shall constitute a motion to assume or ratify
such insurance policies and agreements, and, subject to the occurrence of the
Effective Date, the entry of the Confirmation Order shall constitute approval of
such assumption pursuant to section 365(a) of the Bankruptcy Code and a finding
by the Bankruptcy Court that each such assumption is in the best interest of the
Debtor and its Estate. Unless otherwise determined by the Bankruptcy Court
pursuant to a Final Order or agreed to by the parties thereto prior to the
Effective Date, no payments shall be required to cure any defaults of the Debtor
existing as of the Confirmation Date with respect to each such insurance policy.

 

6.4.                            Postpetition Contracts and Leases. All
contracts, agreements and leases that were entered into by the Debtor or assumed
by the Debtor after the Petition Date shall be deemed assigned by the Debtor to
the Reorganized Debtor on the Effective Date.

 

6.5.                            Modifications, Amendments, Supplements,
Restatements or Other Agreements. Unless otherwise provided in the Plan, each
Executory Contract that is assumed shall include all modifications, amendments,
supplements, restatements or other agreements that in any manner affect such
Executory Contract including easements, licenses, permits, rights, privileges,
immunities, options, rights of first refusal and any other interests, unless any
of the foregoing agreements has been previously rejected or repudiated or is
rejected or repudiated under the Plan. Modifications, amendments, supplements
and restatements to prepetition Executory Contracts that have been executed by
the Debtor during the Chapter 11 Case shall not be deemed to alter the
prepetition nature of the Executory Contract, or the validity, priority or
amount of any Claims that may arise in connection therewith.

 

ARTICLE VII:

PROVISIONS GOVERNING DISTRIBUTIONS

 

7.1.                            Distributions on Account of Claims Allowed as of
the Effective Date. Unless the Holder of an Allowed Claim and the Debtor or the
Reorganized Debtor agree to a different date, and except as otherwise provided
herein or as ordered by the Bankruptcy Court, distributions to be made on
account of each Claim that is Allowed as of the Effective Date shall be made as
set forth in the provisions of the Plan governing the treatment of such Claim or
as soon thereafter as practicable.

 

25

--------------------------------------------------------------------------------


 

7.2.                            Distributions on Account of Claims that Become
Allowed after the Effective Date. Unless the Holder of a Claim that becomes an
Allowed Claim after the Effective Date and the Reorganized Debtor agrees to a
different date, and except as otherwise provided herein or as ordered by the
Bankruptcy Court, distributions on account of Claims that become Allowed Claims
after the Effective Date shall be made on the later of (a) the date such Claim
becomes Allowed and (b) as set forth in the provisions of the Plan governing the
treatment of such Claim or as soon thereafter as is practicable.

 

7.3.                            Distributions by Reorganized Debtor. Other than
as specifically set forth in this Plan, the Reorganized Debtor shall make, or
cause to be made, all distributions required to be made under this Plan.

 

7.4.                            Means of Cash Payment. Payments of Cash made
pursuant to this Plan shall be in U.S. dollars and shall be made, at the option
and in the sole discretion of the Reorganized Debtor, by (a) checks drawn on or
(b) wire transfers from a bank selected by the Reorganized Debtor. Cash payments
to foreign creditors may be made, at the option of the Reorganized Debtor, in
such funds and by such means as are necessary or customary in a particular
foreign jurisdiction.

 

7.5.                            Withholding and Reporting Requirements. In
connection with this Plan and all distributions thereunder, the Reorganized
Debtor shall comply with all withholding and reporting requirements imposed by
any federal, state, local or foreign taxing authority, and all distributions
hereunder shall be subject to any such withholding and reporting requirements.
The Reorganized Debtor shall be authorized to take any and all actions that may
be necessary or appropriate to comply with such withholding and reporting
requirements, including liquidating a portion of the distribution to be made
under the Plan to generate sufficient funds to pay applicable withholding taxes
or establishing such other mechanisms that the Reorganized Debtor believes are
reasonable and appropriate. All persons holding Claims or Interests shall be
required to provide any information necessary to effect information reporting
and the withholding of such taxes. Each Holder of an Allowed Claim that is to
receive a distribution pursuant to this Plan shall have sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed
by any governmental unit, including income, withholding and other tax
obligations, on account of such distribution. No distribution shall be made to
or on behalf of such Holder pursuant to this Plan unless and until such Holder
has made arrangements satisfactory to the Reorganized Debtor for the payment and
satisfaction of such tax obligations.

 

7.6.                            Compliance Matters. The Debtor or the
Reorganized Debtor, as applicable, reserves the right to allocate and distribute
all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support and other spousal awards, Liens and similar
encumbrances.

 

7.7.                            Setoff and Recoupment. The Reorganized Debtor
may, pursuant to sections 553 and/or 558 of the Bankruptcy Code or applicable
non-bankruptcy laws, but shall not be required to, set off and/or recoup against
any Claim the payments or other distributions to be made pursuant to this Plan
in respect of such Claim, or claims of any nature whatsoever that the Debtor or
the Reorganized Debtor may have against the Holder of such Claim; provided,
however, that neither the failure to assert such rights of setoff and/or
recoupment nor the allowance of any Claim hereunder

 

26

--------------------------------------------------------------------------------


 

shall constitute a waiver or release by the Reorganized Debtor of any claim that
the Debtor or the Reorganized Debtor may assert against any Holder of an Allowed
Claim.

 

7.8.                            Reinstated Claims. Notwithstanding anything
contained herein to the contrary, nothing shall affect, diminish or impair the
Debtor’s or the Reorganized Debtor’s rights and defenses, both legal and
equitable, with respect to any Reinstated Claim, including, but not limited to,
legal and equitable rights of setoff and/or recoupment against the Holders of
any Reinstated Claims; provided, however, that the foregoing shall not apply
with respect to any Credit Facility Claims or Intercompany Note Claims, each of
which is Allowed in full under this Plan without defenses, counterclaims, setoff
or recoupment. Additionally, and notwithstanding anything contained herein to
the contrary, any Unimpaired Claim in Classes 1, 2, 5 (other than a Claim in
Class 5 arising from the rejection of an Executory Contract) and, solely in the
event the Closing of the Alternative Transaction occurs, Class 7, not paid in
full in Cash by the Debtor on the Effective Date or as soon thereafter as
reasonably practicable shall constitute a Reinstated Claim.

 

7.9.                            Undeliverable or Non-Negotiated Distributions.
If any distribution is returned as undeliverable, no further distributions to
the applicable Holder shall be made unless and until the Reorganized Debtor is
notified in writing of such Holder’s then-current address, at which time the
undelivered distribution shall be made to such Holder without interest or
dividends. All undeliverable distributions under the Plan that remain unclaimed
for one year after attempted distribution shall indefeasibly revert to the
Reorganized Debtor. Upon such reversion, the relevant Allowed Claim (and any
Claim on account of missed distributions) shall be automatically discharged and
forever barred, notwithstanding any federal or state escheat laws to the
contrary. Checks issued on account of Allowed Claims shall be null and void if
not negotiated within 180 calendar days from and after the date of issuance
thereof. Requests for reissuance of any check must be made directly and in
writing to the Reorganized Debtor by the Holder of the relevant Allowed Claim
within the 180-calendar-day period. After such date, the relevant Allowed Claim
(and any Claim for reissuance of the original check) shall be deemed
undeliverable as of the date of the original issuance of the check and shall
indefeasibly revert to the Reorganized Debtor in accordance with the terms
hereof, notwithstanding any federal or state escheat laws to the contrary.

 

7.10.                     Claims Paid by Third Parties. To the extent a Holder
receives a distribution on account of a Claim and also receives payment from a
party that is not the Debtor or the Reorganized Debtor on account of such Claim,
such Holder shall, within thirty calendar days of receipt thereof, repay or
return the distribution to the Reorganized Debtor, to the extent the Holder’s
total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of the Claim as of the date of any such distribution under
the Plan.

 

ARTICLE VIII:

CONFIRMATION AND CONSUMMATION OF THE PLAN

 

8.1.                            Conditions to Effective Date of Plan
Implementing the Alternative Transaction. This Plan shall not become effective,
the Effective Date shall not occur, and the Alternative Transaction

 

27

--------------------------------------------------------------------------------


 

shall not be consummated unless and until the following conditions shall have
been satisfied or waived in accordance with Section 8.2 of this Plan:

 

8.1.1                     The Confirmation Order confirming this Plan shall have
been entered by the Bankruptcy Court and shall not have been stayed or vacated,
and there have been no amendments to the Plan or the Confirmation Order except
as permitted by the Plan and the Alternative Plan Sponsor Agreement.

 

8.1.2                     All conditions precedent to the consummation of the
transactions set forth in Article VI of the Alternative Plan Sponsor Agreement
(other than the occurrence of the Effective Date) shall have been satisfied.

 

8.1.3                     The Alternative Plan Sponsor Agreement shall not have
terminated in accordance with its terms.

 

8.1.4                     All authorizations, consents, certifications,
approvals, rulings, no-action letters, opinions or other documents or actions
required by any law, regulation or order to be received or to occur in order to
implement this Plan on the Effective Date shall have been obtained or shall have
occurred.

 

8.2.                            Conditions to Effective Date of Plan
Implementing the Original Transaction. If the Alternative Plan Sponsor Agreement
shall have terminated in accordance with its terms, this Plan shall not become
effective, the Effective Date shall not occur, and the Original Transaction
shall not be consummated unless and until the following conditions shall have
been satisfied or waived in accordance with Section 8.2 of this Plan:

 

8.2.1                     The Confirmation Order confirming this Plan shall have
been entered by the Bankruptcy Court and shall have become a Final Order, and
there have been no amendments to the Plan or the Confirmation Order except as
permitted by the Plan and the Original Plan Sponsor Agreement.

 

8.2.2                     All conditions precedent to the consummation of the
transactions set forth in Article VI of the Original Plan Sponsor Agreement
(other than the occurrence of the Effective Date) shall have been satisfied.

 

8.2.3                     The Original Plan Sponsor Agreement shall not have
terminated in accordance with its terms.

 

8.2.4                     All authorizations, consents, certifications,
approvals, rulings, no-action letters, opinions or other documents or actions
required by any law, regulation or order to be received or to occur in order to
implement this Plan on the Effective Date shall have been obtained or shall have
occurred.

 

8.3.                            Waiver of Conditions. Each of the conditions set
forth in Section 8.1 of this Plan may be waived in whole or in part with the
consent of both the Debtor and the Plan Sponsor under the Alternative Plan
Sponsor Agreement, in their respective sole discretion; provided, however, that
any such waiver which adversely affects the Plan Sponsor under the Original Plan
Sponsor Agreement shall require the consent of the Plan Sponsor under the
Original Plan Sponsor Agreement. Each of

 

28

--------------------------------------------------------------------------------


 

the conditions set forth in Section 8.2 of this Plan may be waived in whole or
in part with the consent of both the Debtor and the Plan Sponsor under the
Original Plan Sponsor Agreement, in their respective sole discretion.

 

8.4.                            Vacatur of Confirmation Order. If the
Confirmation Order is vacated, (a) this Plan shall be null and void in all
respects; (b) any settlement of Claims or Interests provided for hereby shall be
null and void without further order of the Bankruptcy Court; and (c) the Debtor
shall be entitled, at any time before or after entry of the order vacating the
Confirmation Order, to request appropriate relief from the Bankruptcy Court with
respect to the treatment of Executory Contracts.

 

8.5.                            Notice of Effective Date. The Debtor shall file
with the Bankruptcy Court a notice of the occurrence of the Effective Date on
the Effective Date or as soon as practicable thereafter.

 

ARTICLE IX:

EFFECT OF PLAN CONFIRMATION

 

9.1.                            Binding Effect. On the Effective Date, except as
otherwise provided in section 1141(d)(3) of the Bankruptcy Code, all provisions
of this Plan or the Plan Supplement, including all agreements, instruments and
other documents filed in connection with this Plan and executed by the Debtor or
the Reorganized Debtor in connection with this Plan or the Plan Supplement,
shall be binding upon the Debtor, the Reorganized Debtor, all Holders of Claims
against and Interests in the Debtor and such Holder’s respective successors and
assigns, whether or not the Claim or Interest of such Holder is Impaired under
this Plan and whether or not such Holder has accepted this Plan, and all other
parties that are affected in any manner by this Plan. Except as expressly
provided otherwise in the Plan, all agreements, instruments and other documents
filed in connection with this Plan shall be given full force and effect, and
shall bind all parties referred to therein as of the Effective Date, whether or
not such agreements are actually issued, delivered or recorded on the Effective
Date or thereafter and whether or not a party has actually executed such
agreement. For the avoidance of doubt, no provision of the Plan Supplement or
any agreement, instrument or other document filed in connection with this Plan
and executed by the Debtor or the Reorganized Debtor in connection with this
Plan or the Plan Supplement shall render Impaired any Claim that is otherwise
Unimpaired under this Plan; provided, however, that the Reorganized Debtor may
take any action that it determines may be necessary, advisable or appropriate in
connection with the operation of the Reorganized Debtor after the consummation
of this Plan (without prejudice to the rights of creditors or other parties
under contract or applicable nonbankruptcy law).

 

9.2.                            Discharge.

 

9.2.1                     Discharge of Claims and Termination of Interests.
Except as otherwise provided herein or in the Confirmation Order including with
respect to any Claims that are Reinstated under this Plan, all consideration
distributed under this Plan shall be in exchange for all Claims and Interests of
any nature whatsoever, whether known or unknown, against the Debtor or its
Estate, assets, properties or interest in property, and shall constitute a
complete satisfaction and settlement of all Claims and Interests other than
Reinstated Claims, in each case regardless of whether any property shall have
been distributed or retained pursuant to this Plan on account of such Claims and
Interests. On the Effective Date, except for Reinstated Claims, the Debtor shall
be deemed discharged and released under section

 

29

--------------------------------------------------------------------------------


 

1141(d)(l)(A) of the Bankruptcy Code from any and all Claims and Interests,
including, but not limited to, demands and liabilities that arose before the
Effective Date, and all debts of the kind specified in sections 502(g),
502(h) or 502(i) of the Bankruptcy Code, Section 510(b) Claims, General
Unsecured Claims, and Interests in the Debtor.

 

9.2.2                     Discharge Injunction. As of the Effective Date, except
as otherwise expressly provided in this Plan or the Confirmation Order, all
Entities (other than holders of Reinstated Claims solely in their capacities as
such) shall be precluded from asserting against the Debtor or the Reorganized
Debtor and their respective assets and property or the Estate, any other or
further Claims (other than those Reinstated under this Plan) or Interests, or
any other obligations, suits, judgments, damages, debts, rights, remedies,
causes of action or liabilities of any nature whatsoever, relating to the Debtor
or Reorganized Debtor or any of their respective assets and property or the
Estate, based upon any act, omission, transaction or other activity of any
nature that occurred prior to the Effective Date. In accordance with the
foregoing, except as expressly provided in this Plan or the Confirmation Order,
the Confirmation Order shall constitute a judicial determination, as of the
Effective Date, of the discharge of all non-Reinstated Claims or other
obligations, suits, judgments, damages, debts, rights, remedies, causes of
action or liabilities, pursuant to sections 524 and 1141 of the Bankruptcy Code,
and such discharge shall void and extinguish any judgment obtained against the
Debtor, the Reorganized Debtor, or its respective assets, property and Estate at
any time, to the extent such judgment is related to a discharged Claim, debt,
liability or Interest. Except as otherwise specifically provided in this Plan or
the Confirmation Order, all Persons or Entities who have held, hold or may hold
Claims or Interests that arose prior to the Effective Date and all other
parties-in-interest, along with their respective present or former employees,
agents, officers, directors, principals, representatives and Affiliates, are
permanently enjoined, from and after the Effective Date, from (i) commencing or
continuing in any manner any action or other proceeding of any kind with respect
to any such Claim (including a Section 510(b) Claim) against or Interest in the
Reorganized Debtor or property of the Reorganized Debtor, other than to enforce
any right to a distribution pursuant to the Plan, (ii) the enforcement,
attachment, collection or recovery by any manner or means of any judgment,
award, decree or order against the Reorganized Debtor or property of the
Reorganized Debtor, other than to enforce any right to a distribution pursuant
to this Plan, (iii) creating, perfecting or enforcing any Lien or encumbrance of
any kind against the Reorganized Debtor or against the property or interests in
property of the Reorganized Debtor, other than to enforce any right to a
distribution pursuant to this Plan or (iv) asserting any right of setoff or
subrogation of any kind against any obligation due from the Reorganized Debtor
or against the property or interests in property of the Reorganized Debtor, with
respect to any such Claim or Interest. Such injunction shall extend to any
successors or assignees of the Reorganized Debtor and their respective
properties and interest in properties. For the avoidance of doubt, the
provisions of this Section 9.2.2 shall not apply with respect to Claims that are
Reinstated under this Plan, including, without limitation, the Credit Facility
Claims (if the Closing of the Alternative transaction does not occur) and the
Intercompany Note Claim, as applicable.

 

9.3.                            Releases by the Debtor. Except as otherwise
expressly provided in this Plan or the Confirmation Order, on the Effective
Date, for good and valuable consideration, to the fullest extent permissible
under applicable law, each of the Debtor and Reorganized Debtor on its own
behalf and as a representative of its respective Estate, shall, and shall be
deemed to,

 

30

--------------------------------------------------------------------------------


 

completely and forever release, waive, void, extinguish and discharge
unconditionally, each and all of the Released Parties of and from any and all
Claims and Causes of Action (including, without limitation, Avoidance Actions),
any and all other obligations, suits, judgments, damages, debts, rights,
remedies, causes of action and liabilities of any nature whatsoever, whether
liquidated or unliquidated, fixed or contingent, direct or derivative, matured
or unmatured, known or unknown, foreseen or unforeseen, then existing or
thereafter arising, in law, equity or otherwise that are or may be based in
whole or part on any act, omission, transaction, event or other circumstance
taking place or existing on or prior to the Effective Date (including prior to
the Petition Date) in connection with or related to the Debtor, the Reorganized
Debtor, their respective assets and property, and the Estate, the Chapter 11
Case, this Plan, the Plan Supplement or the Disclosure Statement that may be
asserted by or on behalf of the Debtor, the Reorganized Debtor or the Estate
against any of the Released Parties; provided, however, that nothing in this
Section 9.3 shall be construed to release any party from fraud, willful
misconduct or gross negligence as determined by a Final Order.

 

9.4.                            Releases by Certain Holders of Claims. Except as
otherwise expressly provided in this Plan or the Confirmation Order, on the
Effective Date, for good and valuable consideration, to the fullest extent
permissible under applicable law, each Holder of a Claim or an Interest that
votes to accept this Plan shall be deemed to have completely and forever
released, waived, and discharged unconditionally each of the Released Parties of
and from any and all Claims, any and all other obligations, suits, judgments,
damages, debts, rights, remedies, causes of action and liabilities of any nature
whatsoever (including, without limitation, those arising under the Bankruptcy
Code), whether liquidated or unliquidated, fixed or contingent, direct or
derivative, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity or otherwise that are or may be
based in whole or part on any act, omission, transaction, event or other
circumstance taking place or existing on or prior to the Effective Date
(including prior to the Petition Date) in connection with or related to the
Debtor, the Reorganized Debtor or their respective assets and property, and the
Estate, the Chapter 11 Case, this Plan, the Plan Supplement, and/or the
Disclosure Statement; provided, however, that nothing in this Section 9.4 shall
be construed to release (x) any party from fraud, willful misconduct or gross
negligence as determined by a Final Order, (y) any Reinstated Claim including,
without limitation, the Credit Facility Claims (if the Closing of the
alternative Transaction does not occur) and the Intercompany Note Claims, as
applicable or (z) any obligations under the Plan Sponsor Agreement or the Merger
Agreement.

 

9.5.                            Exculpation. From and after the Effective Date,
the Exculpated Fiduciaries and, solely to the extent provided by section
1125(e) of the Bankruptcy Code, the Section 1125(e) Parties, shall neither have
nor incur any liability to, or be subject to any right of action by, any Holder
of a Claim or an Interest, or any other party in interest, or any of their
respective employees, representatives, financial advisors, attorneys, or agents
acting in such capacity, or Affiliates, or any of their successors or assigns,
for any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Case, formulating, negotiating or implementing this Plan and/or
previous iterations hereof, the Plan Supplement, the Disclosure Statement and/or
previous iterations thereof, the Alternative Plan Sponsor Agreement, the
Original Plan Sponsor Agreement, the Restructuring Support Agreement, the
Alternative Master Lease or the Original Master Lease (as applicable), the
solicitation of acceptances of this Plan and/or previous iterations hereof, the
pursuit of Confirmation of this Plan, the Confirmation of this

 

31

--------------------------------------------------------------------------------


 

Plan, the consummation of this Plan, the administration of this Plan, the
property to be distributed under this Plan, the consummation of the transactions
contemplated by the Alternative Plan Sponsor Agreement, the Original Plan
Sponsor Agreement, or any other act taken or omitted to be taken in connection
with or in contemplation of the Chapter 11 Case or implementation of this Plan;
provided, however, that this Section 9.5 shall not apply to release
(x) obligations under this Plan, and obligations under the Alternative Plan
Sponsor Agreement, the Original Plan Sponsor Agreement, the Restructuring
Support Agreement, the Alternative Master Lease or the Original Master Lease (as
applicable), the Merger Agreement and the contracts, instruments, releases,
agreements, and documents delivered, Reinstated or assumed under this Plan
(including, without limitation, the Credit Facility (if the Closing of the
Alternative Transaction does not occur) and the Intercompany Note, as
applicable), and (y) any Claims or Causes of Action arising out of fraud,
willful misconduct or gross negligence as determined by a Final Order.

 

Any of the Exculpated Parties shall be entitled to rely, in all respects, upon
the reasonable and informed advice of counsel with respect to their duties and
responsibilities under this Plan.

 

9.6.                            Injunctions Related to Exculpation and Releases.
(a) Except as expressly provided in this Plan or the Confirmation Order, as of
the Effective Date, all Persons and Entities that hold, have held, or may hold a
Claim or any other obligation, suit, judgment, damages, debt, right, remedy,
Cause of Action or liability of any nature whatsoever, of the types described in
Section 9.5 of this Plan and relating to the Debtor, the Reorganized Debtor or
any of their respective assets and property and/or the Estate, are, and shall
be, permanently, forever and completely stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated
Party or its property on account of such released liabilities, whether directly
or indirectly, derivatively or otherwise, on account of or based on the subject
matter of such discharged Claims or other obligations, suits, judgments,
damages, debts, rights, remedies, causes of action or liabilities:
(i) commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including, without limitation, any
judicial, arbitral, administrative or other proceeding) in any forum;
(ii) enforcing, attaching (including, without limitation, any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (iii) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien; (iv) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise
recouping in any manner, directly or indirectly, any amount against any
liability or obligation that is discharged under Section 9.2 of this Plan;
and/or (v) commencing or continuing in any manner any judicial, arbitration or
administrative proceeding in any forum, that does not comply with or is
inconsistent with the provisions of this Plan or the Confirmation Order.

 

(b)                                 Except as expressly provided in this Plan or
the Confirmation Order, as of the Effective Date, all Persons and Entities that
hold, have held, or may hold a Claim or any other obligation, suit, judgment,
damages, debt, right, remedy, Cause of Action or liability of any nature
whatsoever, of the types described in Section 9.4 of this Plan and relating to
the Debtor, the Reorganized Debtor or any of their respective assets and
property and/or the Estate, the Chapter 11 Case, this Plan, the Plan Supplement
and/or the Disclosure Statement are, and shall

 

32

--------------------------------------------------------------------------------


 

be, permanently, forever and completely stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party
or its property on account of such released liabilities, whether directly or
indirectly, derivatively or otherwise, on account of or based on the subject
matter of such discharged Claims or other obligations, suits, judgments,
damages, debts, rights, remedies, causes of action or liabilities:
(i) commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including, without limitation, any
judicial, arbitral, administrative or other proceeding) in any forum;
(ii) enforcing, attaching (including, without limitation, any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (iii) creating, perfecting or in any way enforcing in
any matter, directly or indirectly, any Lien; (iv) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise
recouping in any manner, directly or indirectly, any amount against any
liability or obligation that is discharged under Section 9.2 of this Plan;
and/or (v) commencing or continuing in any manner any judicial, arbitration or
administrative proceeding in any forum, that does not comply with or is
inconsistent with the provisions of this Plan or the Confirmation Order.

 

9.7.                            Survival of Indemnification and Exculpation
Obligations. The obligations of the Debtor to indemnify and exculpate any past
and present directors, officers, agents, employees and representatives who
provided services to the Debtor prior to or after the Petition Date, pursuant to
certificates or articles of incorporation, by-laws, contracts and/or applicable
statutes, in respect of all actions, suits and proceedings against any of such
officers, directors, agents, employees and representatives, based upon any act
or omission related to service with, for or on behalf of the Debtor, shall not
be discharged or Impaired by Confirmation or consummation of this Plan and shall
be assumed by the Reorganized Debtor. For the avoidance of doubt, this
Section 9.7 affects only the obligations of the Debtor and Reorganized Debtor
with respect to any indemnity or exculpation owed to or for the benefit of past
and present directors, officers, agents, employees and representatives of the
Debtor, and shall have no effect on nor in any way discharge or reduce, in whole
or in part, any obligation of any other Person, including any provider of
director and officer insurance, owed to or for the benefit of such past and
present directors, officers, agents, employees and representatives of the
Debtor. For further avoidance of doubt, the provisions regarding
indemnification, exculpation and directors’ and officers’ insurance contained in
section 4.7 of the Plan Sponsor Agreement shall be deemed incorporated into this
Plan as if set forth fully herein.

 

9.8.                            Term of Bankruptcy Injunction or Stays. All
injunctions or stays provided for in the Chapter 11 Case under section 105 or
section 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the Effective
Date.

 

9.9.                            Liability to Governmental Units. Nothing in the
Confirmation Order or the Plan discharges, releases, resolves, precludes,
exculpates, or enjoins: (i) any liability to any Governmental Unit that is not a
Claim ; (ii) any Claim of a Governmental Unit arising on or after the
Confirmation Date ; (iii) any police or regulatory liability to a Governmental
Unit to the extent of such entity’s liability under non-bankruptcy law on
account of its status as the owner or operator of property after the
Confirmation Date; or (iv) any liability to a Governmental Unit on the part of
any Person other than the Debtor or Reorganized Debtor. For the avoidance of
doubt, the foregoing shall not limit the scope of discharge of all Claims and
Interests arising prior to the Effective Date under sections 524 and 1141 of the
Bankruptcy Code, or limit the Debtor’s or Reorganized Debtor’s rights under
section

 

33

--------------------------------------------------------------------------------


 

525 of the Bankruptcy Code. Nothing in the Confirmation Order or this Plan shall
affect any setoff or recoupment rights of any Governmental Unit.

 

9.10.                     Receivership Complaint. The Receivership Complaint
shall be deemed dismissed with prejudice as of the Effective Date. QCP, with the
reasonable cooperation of Debtor, shall cause the Receivership Complaint to be
withdrawn from the relevant court docket as soon as practicable after the
Effective Date.

 

ARTICLE X:

RETENTION OF JURISDICTION

 

10.1.                     Retention of Jurisdiction Pursuant to sections
105(c) and 1142 of the Bankruptcy Code and notwithstanding entry of the
Confirmation Order and the occurrence of the Effective Date, the Bankruptcy
Court shall retain jurisdiction over all matters arising out of, and related to,
the Chapter 11 Case and this Plan to the fullest extent permitted by law,
including, among other things, jurisdiction to:allow, disallow, determine,
liquidate, classify, estimate or establish the priority, secured or unsecured
status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Administrative Expense Claim or Priority Tax Claim,
and the resolution of any objections to the secured or unsecured status,
allowance, priority or amount of Claims or Interests;

 

(b)                                 resolve any matters related to the
assumption or rejection of any Executory Contract to which the Debtor is a party
or with respect to which the Debtor or Reorganized Debtor may be liable and to
hear, determine, and, if necessary, liquidate any Claims arising therefrom;

 

(c)                                  ensure that distributions to Holders of
Allowed Claims are accomplished pursuant to the provisions of this Plan and
adjudicate any and all disputes from, or relating to distributions under, the
Plan;

 

(d)                                 decide or resolve any motions, adversary
proceedings, contested or litigated matters and any other matters and grant or
deny any applications involving the Debtor that may be pending on the Effective
Date;

 

(e)                                  enter such orders as may be necessary or
appropriate to implement or consummate the provisions of this Plan, the Plan
Sponsor Agreement, the Restructuring Support Agreement, and all contracts,
instruments, releases and other agreements or documents created in connection
with this Plan, the Disclosure Statement, the Plan Supplement or the
Confirmation Order, and issue injunctions, enter and implement other orders, or
take such other actions as may be necessary or appropriate to restrain
interference by any entity with consummation, implementation or enforcement of
this Plan or the Confirmation Order;

 

(f)                                   resolve any cases, controversies, suits or
disputes that may arise in connection with the consummation, interpretation, or
enforcement of this Plan, the Plan Sponsor Agreement, the Restructuring Support
Agreement, or any contract, instrument, release or other agreement or document
that is executed or created pursuant to this Plan, or any Entity’s rights
arising from or obligations incurred in connection with this Plan or such
documents, including hearing and determining disputes, cases, or controversies
arising in connection with the interpretation,

 

34

--------------------------------------------------------------------------------


 

implementation or enforcement of the Plan, Plan Sponsor Agreement, Restructuring
Support Agreement or the Confirmation Order;

 

(g)                                  enter and enforce any order for the sale of
property pursuant to sections 363, 1123, or 1146(a) of the Bankruptcy Code;

 

(h)                                 adjudicate, decide or resolve any and all
disputes as to the ownership of any Claim or Interest;

 

(i)                                     approve any modification of this Plan
before or after the Effective Date pursuant to section 1127 of the Bankruptcy
Code or approve any modification of the Disclosure Statement, the Confirmation
Order or any contract, instrument, release or other agreement or document
created in connection with this Plan, the Disclosure Statement, the Plan
Supplement or the Confirmation Order, or remedy any defect or omission or
reconcile any inconsistency in any Bankruptcy Court order, this Plan, the
Disclosure Statement, the Plan Supplement, the Confirmation Order or any
contract, instrument, release or other agreement or document created in
connection with this Plan, the Disclosure Statement, the Plan Supplement or the
Confirmation Order, in such manner as may be necessary or appropriate to
consummate this Plan;

 

(j)                                    hear and determine all disputes involving
the existence, nature or scope of the Debtor’s discharge;

 

(k)                                 subject to Section 11.1, hear and determine
all applications for compensation and reimbursement of expenses of Professionals
under this Plan or under sections 330, 331, 363, 503(b), 1103 and 1129(a)(9) of
the Bankruptcy Code, which shall be payable by the Debtor only upon allowance
thereof pursuant to an order of the Bankruptcy Court;

 

(l)                                     hear and determine Causes of Action by
or on behalf of the Debtor or the Reorganized Debtor;

 

(m)                             hear and determine matters concerning state,
local and federal taxes in accordance with sections 346, 505 and 1146 of the
Bankruptcy Code;

 

(n)                                 hear and determine any issues arising under,
or violations of, section 525 of the Bankruptcy Code;

 

(o)                                 enter and implement such orders as are
necessary or appropriate if the Confirmation Order is for any reason or in any
respect modified, stayed, reversed, revoked or vacated, or if distributions
pursuant to this Plan are enjoined or stayed;

 

(p)                                 determine any other matters that may arise
in connection with or relate to this Plan, the Disclosure Statement, the Plan
Supplement, the Confirmation Order, the Plan Sponsor Agreement, the
Restructuring Support Agreement, or any contract, instrument, release, or other
agreement, or document created in connection with this Plan, the Disclosure
Statement, the Plan Supplement or the Confirmation Order;

 

(q)                                 enforce all orders, judgments, injunctions,
releases, exculpations, indemnifications and rulings entered in connection with
the Chapter 11 Case;

 

35

--------------------------------------------------------------------------------


 

(r)                                    hear and determine all matters related to
the property of the Estate from and after the Confirmation Date;

 

(s)                                   hear and determine such other matters as
may be provided in the Confirmation Order or as may be authorized under the
Bankruptcy Code;

 

(t)                                    enter a final order or decree concluding
or closing the Chapter 11 Case; and

 

(u)                                 hear any other matter not inconsistent with
the Bankruptcy Code;

 

provided, however, that the Bankruptcy Court shall not retain jurisdiction after
the Effective Date over disputes concerning documents contained in the Plan
Supplement or in respect of the Credit Facility or Intercompany Note that have a
jurisdictional, forum selection or dispute resolution clause that refers
disputes to a different court, including, for the avoidance of doubt, the
Alternative Master Lease or the Original Master Lease (as applicable), and any
disputes concerning documents contained in the Plan Supplement that contain such
clauses shall be governed in accordance with the provisions of such documents.

 

ARTICLE XI:

MISCELLANEOUS PROVISIONS

 

11.1.                     Post-Effective Date Retention of Professionals. On the
Effective Date, any requirement that Professionals employed by the Reorganized
Debtor comply with sections 327 through 331 of the Bankruptcy Code in seeking
retention or compensation for services rendered after such date will terminate,
and the Reorganized Debtor will be authorized to employ and compensate
professionals in the ordinary course of business and without the need for
application to or approval by the Bankruptcy Court, including professionals
previously employed by the Debtor.

 

11.2.                     Effectuating Documents and Further Transactions. Each
of the Debtor and the Reorganized Debtor is authorized to execute, deliver, file
or record such contracts, instruments, certificates, notes, releases and other
agreements or documents and take such actions as may be necessary or appropriate
to effectuate, implement and further evidence the terms and conditions of this
Plan, the Plan Sponsor Agreement, and the New Common Stock issued under or in
connection with this Plan.

 

11.3.                     Exemption from Transfer Taxes. Pursuant to section
1146(a) of the Bankruptcy Code, (a) the issuance, transfer or exchange of equity
securities under this Plan; (b) the creation of any mortgage, deed of trust,
lien, pledge or other security interest; or (c) the making or delivery of any
deed or other instrument of transfer under this Plan, including, without
limitation, merger agreements, agreements of consolidation, restructuring,
disposition, liquidation or dissolution, deeds, bills of sale, and transfers of
tangible property, will not be subject to any document recording tax, stamp tax,
conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee or other similar tax or governmental assessment in the United
States. The Confirmation Order shall direct the appropriate federal, state or
local governmental officials or agents to forgo the collection of any such tax
or governmental

 

36

--------------------------------------------------------------------------------


 

assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment.

 

11.4.                     Payment of Statutory Fees. All fees due and payable
pursuant to section 1930(a)(6) of Title 28 of the United States Code (“Quarterly
Fees”) prior to the Effective Date shall be paid by the Debtor on the Effective
Date. After the Effective Date, the Reorganized Debtor shall be liable for any
and all Quarterly Fees when they are due and payable after the Effective Date.
The Debtor shall file all Quarterly Reports due prior to the Effective Date when
they become due, in a form reasonably acceptable to the United States Trustee.
After the Effective Date, the Reorganized Debtor shall file with the Bankruptcy
Court Quarterly Reports in a form reasonably acceptable to the United States
Trustee, which reports shall include a separate schedule of disbursements made
by the Reorganized Debtor during the applicable period, attested to by an
authorized representative of the Reorganized Debtor. The Reorganized Debtor
shall remain obligated to pay Quarterly Fees to the Office of the U.S. Trustee
until the earliest of the Debtor’s case being closed, dismissed or converted to
a case under Chapter 7 of the Bankruptcy Code.

 

11.5.                     Amendment or Modification of this Plan. Subject to
section 1127 of the Bankruptcy Code, the Debtor may alter, amend or modify this
Plan or the Exhibits at any time prior to or after the Confirmation Date but
prior to the substantial consummation of this Plan, solely in accordance with
the Plan Sponsor Agreement; provided, that sections of this Plan pertaining to
the the Credit Facility Claims, the Intercompany Note or Intercompany Claims
held by obligors under the Credit Facility shall not be altered, amended or
modified other than in accordance with the Credit Facility. Any Holder of a
Claim that has accepted this Plan shall be deemed to have accepted this Plan, as
altered, amended or modified, if the proposed alteration, amendment or
modification is made in accordance with the Plan Sponsor Agreement and does not
materially and adversely change the treatment of the Claim of such Holder.

 

11.6.                     Severability of Plan Provisions. If, prior to the
Confirmation Date, any term or provision of this Plan is determined by the
Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court will
have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void or unenforceable, and
such term or provision will then be applicable as altered or interpreted,
provided that any such holding, alteration or interpretation complies and is
consistent with the Plan Sponsor Agreement and does not adversely impact the
holders of the Credit Facility Claims. Notwithstanding any such holding,
alteration or interpretation, the remainder of the terms and provisions of this
Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated by such holding, alteration, or interpretation. The
Confirmation Order will constitute a judicial determination and will provide
that each term and provision of this Plan, as it may have been altered or
interpreted in accordance with the foregoing, is valid and enforceable pursuant
to its terms.

 

11.7.                     Successors and Assigns. This Plan shall be binding
upon and inure to the benefit of the Debtor, and its successors and assigns,
including, without limitation, the Reorganized Debtor. The rights, benefits and
obligations of any entity named or referred to in this Plan shall be binding on,
and shall inure to the benefit of, any heir, executor, administrator, successor
or assign of such entity.

 

37

--------------------------------------------------------------------------------


 

11.8.                     Non-Consummation. If consummation of this Plan does
not occur, then (a) this Plan shall be null and void in all respects, (b) any
settlement or compromise embodied in this Plan (including the fixing or limiting
to an amount certain any Claim or Interest or Class of Claims or Interests),
assumption or rejection of Executory Contracts or leases affected by this Plan,
and any document or agreement executed pursuant to this Plan shall be deemed
null and void and (c) nothing contained in this Plan shall (i) constitute a
waiver or release of any Claims by or against, or any Interests in, the Debtor
or any other Person, (ii) prejudice in any manner the rights of the Debtor, the
Plan Sponsor under the Alternative Plan Sponsor Agreement, the Plan Sponsor
under the Original Plan Sponsor Agreement, or any other Person or
(iii) constitute an admission of any sort by the Debtor, the Plan Sponsor under
the Alternative Plan Sponsor Agreement, the Plan Sponsor under the Original Plan
Sponsor Agreement, or any other Person.

 

11.9.                     Notice. All notices, requests and demands to or upon
the Debtor or the Reorganized Debtor to be effective shall be in writing and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

 

HCR ManorCare, Inc.

333 N. Summit St.

Toledo, Ohio 43604

Attn: John R. Castellano, Chief Restructuring Officer

 

with a copy to:

 

SIDLEY AUSTIN LLP

One South Dearborn Street

Chicago, Illinois 60603

Telephone: (312) 853-7000

Facsimile: (312) 853-7036

Attn: Larry J. Nyhan

Dennis M. Twomey

 

-and-

 

YOUNG CONAWAY STARGATT & TAYLOR, LLP

Rodney Square

1000 North King Street

Wilmington, Delaware 19801

Telephone: (302) 571-6600

Facsimile: (302) 571-1253

Attn: Edmon L. Morton

 

Attorneys for the Debtor and Debtor in Possession

 

11.10.              Governing Law. Subject to the provisions of any contract,
certificates or articles of incorporation, by-laws, instruments, releases, or
other agreements or documents entered into in connection with this Plan, and
subject further to Section 10.1 of this Plan, the rights and obligations

 

38

--------------------------------------------------------------------------------


 

arising under this Plan shall be governed by, and construed and enforced in
accordance with (i) the Bankruptcy Code, the Bankruptcy Rules or other federal
law to the extent applicable and (ii) if none of such law is applicable, the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law of such jurisdiction.

 

11.11.              Tax Reporting and Compliance. The Reorganized Debtor is
hereby authorized, on behalf of the Debtor, to request an expedited
determination under section 505 of the Bankruptcy Code of the tax liability of
the Debtor for all taxable periods ending after the Petition Date through, and
including, the Effective Date.

 

11.12.              Exhibits. All Exhibits to this Plan are incorporated into
and are a part of this Plan as if set forth in full herein.

 

11.13.              Filing of Additional Documents. On or before substantial
consummation of this Plan, the Reorganized Debtor and the Debtor shall, as
applicable, file such agreements and other documents as may be necessary or
appropriate to effectuate and evidence further the terms and conditions of this
Plan.

 

11.14.              Plan Documents. The Plan and the Plan Supplement, including
all Exhibits, supplements, appendices and schedules thereto, and any
modifications to any of the foregoing, shall be in form and substance acceptable
to the Debtor, subject to the Plan Sponsor Agreement.

 

11.15.              Reservation of Rights. Except as expressly set forth herein,
this Plan shall have no force and effect unless the Bankruptcy Court has entered
the Confirmation Order. The filing of this Plan, any statement or provision
contained in this Plan, or the taking of any action by the Debtor with respect
to this Plan shall not be and shall not be deemed to be an admission or waiver
of any rights of the Debtor, the Plan Sponsor under the Alternative Plan Sponsor
Agreement, the Plan Sponsor under the Original Plan Sponsor Agreement, the
Credit Facility Agent, the Credit Facility Lenders or any other Person with
respect to Claims against and Interests in the Debtor.

 

39

--------------------------------------------------------------------------------


 

Dated: April 25, 2018

Respectfully submitted,

Wilmington, Delaware

 

 

HCR ManorCare, Inc.

 

 

 

 

 

/s/ John R. Castellano

 

John R. Castellano

 

Chief Restructuring Officer

 

 

 

SIDLEY AUSTIN LLP

 

Larry J. Nyhan

 

Dennis M. Twomey

 

William A. Evanoff

 

Allison Ross Stromberg

 

Matthew E. Linder

 

One South Dearborn Street

 

Chicago, Illinois 60603

 

Telephone: (312) 853-7000

 

Facsimile: (312) 853-7036

 

 

 

-and-

 

 

 

YOUNG CONAWAY STARGATT & TAYLOR, LLP

 

Robert S. Brady (No. 2847)

 

Edmon L. Morton (No. 3856)

 

Justin H. Rucki (No. 5304)

 

Tara C. Pakrouh (No. 6192)

 

Rodney Square

 

1000 North King Street

 

Wilmington, Delaware 19801

 

Telephone: (302) 571-6600

 

Facsimile: (302) 571-1253

 

 

 

Attorneys for the Debtor and Debtor in Possession

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Alternative Master Lease Term Sheet

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Alternative Plan Sponsor Agreement

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Original Master Lease Amendment

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Original Plan Sponsor Agreement

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Directors and Officers of Reorganized Debtor — Alternative Transaction

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Directors and Officers of Reorganized Debtor — Original Transaction

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Certificate of Incorporation of Reorganized Debtor — Original Transaction

 

--------------------------------------------------------------------------------


 

Exhibit H

 

By-Laws of Reorganized Debtor — Original Transaction

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Joinder Agreement

 

This Joinder Agreement to the Restructuring Support Agreement, dated as of [·],
2018, by and among (a) HCR Manorcare, Inc. (the “Debtor”), (b) MC Operations
Investments, LLC (the “QCP Holder”) and (c) Carlyle MC Partners, L.P., a
Delaware limited partnership, Carlyle Partners V-A MC, L.P., a Delaware limited
partnership, Carlyle Partners V MC, L.P., a Delaware limited partnership, CP V
Coinvestment A, L.P., a Delaware limited partnership, and CP V Coinvestment B,
L.P., a Delaware limited partnership (collectively, the “Majority Holders”) (as
set forth in Annex I hereto, the “Restructuring Support Agreement”), is executed
and delivered by [                                      ] (the “Joining
Supporting Party”) as of [                                   ], 2018. Each
capitalized term used herein but not otherwise defined shall have the meanings
set forth in the Restructuring Support Agreement.

 

1.              Agreement to be Bound. The Joining Supporting Party hereby
agrees to be bound by all of the terms of the Restructuring Support Agreement
(as the same may be hereafter amended, restated or otherwise modified from time
to time), including, without limitation, the covenants set forth in Section 2 of
the Restructuring Support Agreement. The Joining Supporting Party shall
hereafter be deemed to be a “Supporting Party” and a Party for all purposes
under the Restructuring Support Agreement.

 

2.              Representations and Warranties. With respect to the aggregate
principal amount of shares held by the Joining Supporting Party upon
consummation of the Transfer of such shares, the Joining Supporting Party hereby
makes the representations and warranties of the Supporting Parties set forth in
Section 1 of the Restructuring Support Agreement to each of the other Parties.

 

3.              Governing Law. This Joinder Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to any conflicts of law provisions which would require the application of
the law of any other jurisdiction.

 

* * * * *

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Supporting Party has caused this Joinder
Agreement to be executed as of the date first written above.

 

SUPPORTING PARTY

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address and E-mail:

 

 

 

                                                @

 

--------------------------------------------------------------------------------


 

Annex 1 to Joinder Agreement

 

Restructuring Support Agreement

 

--------------------------------------------------------------------------------